Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of September 14,
2010, is made by and among Ameron International Corporation, a Delaware
corporation (“Ameron”), Mitsui & Co. (U.S.A.), Inc., a New York corporation
(“Mitsui”), Tokyo Steel Manufacturing Co., Ltd., a Japanese corporation (“Tokyo”
and, together with Ameron and Mitsui, “Sellers”), and Gerdau Ameristeel US Inc.,
a Florida corporation (“Buyer”).
 
RECITALS
 
A.           Ameron is the record owner of 110,000 issued and outstanding shares
(the “Ameron Shares”) of common stock, par value $100.00 per share (the “Common
Stock”), of TAMCO, a California corporation (the “Company”).
 
B.           Mitsui is the record owner of 55,000 issued and outstanding shares
of Company Common Stock (the “Mitsui Shares”).
 
C.           Tokyo is the record owner of 55,000 issued and outstanding shares
of Company Common Stock (the “Tokyo Shares” and, together with the Ameron Shares
and the Mitsui Shares, the “Shares”).
 
D.           Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, all of the Shares upon the terms and subject to the conditions set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and upon
the terms and subject to the conditions set forth herein, the parties hereby
agree as follows:
 
AGREEMENT
 
In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1   Defined Terms.  As used herein, the terms below shall have the following
meanings:
 
“ABL Facility” means that certain Credit Agreement, dated as of December 21,
2009, among Gerdau Ameristeel Corporation, certain Affiliates thereof, Bank of
America, N.A., as administrative agent, the lenders party thereto from time to
time and the other parties thereto, as amended.
 
“Affiliates” means, with respect to a particular party, Persons controlling,
controlled by or under common control with that party.  For the purposes of the
foregoing, ownership, directly or indirectly, of 51% or more of the voting stock
or other equity interest shall be deemed to constitute control.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Ameron” shall have the meaning set forth in the preamble.
 
“Ameron Loan Payment” shall have the meaning set forth in Section 2.1(a).
 
“Ameron Purchase Price” shall have the meaning set forth in Section 2.1(a).
 
“Ameron Shares” shall have the meaning set forth in the recitals.
 
“Audited Financial Statements” shall have the meaning set forth in Section 4.5.
 
“Baghouse Construction Permit” shall mean that certain Permit to Construct A/N
477990 issued to the Company by the South Coast Air Quality Management District.
 
“Books and Records” shall mean the books and records of the Company.
 
“Buyer” shall have the meaning set forth in the preamble.
 
“Buyer’s knowledge” shall have the meaning set forth in the preamble to
Article V.
 
“Cause the Company” shall have the meaning set forth in Section 6.7.
 
“Claim” shall have the meaning set forth in Section 9.3(c).
 
“Closing” shall mean the closing of the transactions contemplated by this
Agreement as provided in Article III.
 
“Closing Balance Sheet” shall have the meaning set forth in Section 2.2(a).
 
“Closing Date” shall mean the date on which the Closing occurs, which shall be
the fifth business day following the date on which the last of the conditions in
Sections 7.1, 7.2, 7.3, 8.1, 8.2 and 8.3 has been satisfied or waived, or such
other date as Buyer and Sellers may agree.
 
“Closing Working Capital” shall have the meaning set forth in Section 2.2(a).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Common Stock” shall have the meaning set forth in the recitals.
 
“Company” shall have the meaning set forth in the recitals.
 
“Confidentiality Agreement” shall have the meaning set forth in Section 10.5.
 
 
2

--------------------------------------------------------------------------------

 
 
“Contracts” shall mean, with respect to any person as of any date, all of such
person’s written or legally binding oral agreements, contracts, open purchase
orders, licenses, leases or commitments.
 
“Cut-Off Date” shall mean the date that is the earlier of (i) 60 days from the
date of this Agreement or (ii) the date that is 30 days after the last of the
conditions in Sections 7.2, 7.3 and 8.2 and 8.3 has been satisfied or waived,
provided, however, that in the event of Second Request as a result of Buyer’s
proposed purchase of the Shares, the Cut-Off Date shall be the date that is the
earlier of (x) 180 days from date of such request and (y) the date that is 30
days after the last of the conditions in Sections 7.2, 7.3, 8.2 and 8.3 has been
satisfied or waived.
 
“Damages” shall have the meaning set forth in Section 9.3(a).
 
“DOL” shall have the meaning set forth in Section 4.17(c).
 
“EGTRRA” shall have the meaning set forth in Section 4.17(c).
 
“Employee Plans” shall have the meaning set forth in Section 4.17(a).
 
“Environmental Condition” shall mean the introduction into, or presence in, the
environment prior to the Closing of any Hazardous Materials as a result of which
the Company has any obligation under Environmental Laws to provide notice,
investigate, or remediate, or by reason of which any property of the Company may
be in violation of any Environmental Laws.
 
“Environmental Laws” shall mean the terms of all laws as they exist at the
Closing Date which regulate or relate to the protection or clean-up of the
environment, or the use, treatment, storage, transportation, generation,
manufacture, processing, distribution, handling or disposal of, or emission,
discharge or other release or threatened release of, Hazardous Materials.
 
“Equipment” shall mean all of the furniture, furnishings, machinery and
equipment located at the Facilities that are used in the operation of the
Company’s business as currently conducted.
 
“ERISA” shall have the meaning set forth in Section 4.17(a).
 
“ERISA Affiliate” shall have the meaning set forth in Section 4.17(a).
 
“Escrow Account” shall mean an escrow account established by Sellers and Buyer
with the Escrow Agent pursuant to the Escrow Agreement.
 
“Escrow Agent” shall mean Wells Fargo Bank, N.A.
 
“Escrow Agreement” shall mean the Escrow Agreement to be entered into among
Buyer, Sellers and the Escrow Agent on the Closing Date in the form attached
hereto as Exhibit E.
 
“Escrow Amount” shall mean $10,000,000.
 
 
3

--------------------------------------------------------------------------------

 
 
“Estimated Working Capital Adjustment” shall have the meaning set forth in
Section 2.1(d).
 
“Exceptions Schedules” or “Schedules” shall mean the schedules attached to this
Agreement which set forth the exceptions to the representations and warranties
in Article IV and certain other information called for by Article IV or by other
provisions of this Agreement.
 
“Facilities” shall mean the plants, offices, production facilities, storage
facilities, and related facilities of the Company.
 
“Final Pre-Closing Returns” shall have the meaning set forth in Section 9.6(a).
 
“Final Resolution Date” shall have the meaning set forth in Section 2.2(b).
 
“Financial Statements” shall have the meaning set forth in Section 4.5.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis, using the methodologies, policies, procedures and practices
used to prepare the Financial Statements, provided, that in the event of any
conflict between such methodologies, policies, procedures and practices and
generally accepted accounting principles, generally accepted accounting
principles shall prevail; provided, further, that in the event of any conflict
between either (i) such methodologies, policies, procedures and practices or
(ii)  generally accepted accounting principles with, in either case, the terms
of Schedule 2.2(a), then (except where this Agreement specifically states
otherwise) Schedule 2.2(a) shall prevail.
 
“Governmental Entity” means any (a) province, region, state, county, city, town,
village, district or other jurisdiction; (b) federal, provincial, regional,
state, local, municipal, foreign or other government; (c) governmental or quasi
governmental authority of any nature (including any governmental agency, branch,
bureau, department or other entity and any court or other tribunal);
(d) multinational organization; (e) body exercising, or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature; or (f) official of any of the foregoing.
 
“Hazardous Materials” shall mean any waste or other substance that at the
Closing Date is listed, defined, designated, or classified as hazardous,
radioactive, or toxic or a pollutant or a contaminant pursuant to any
Environmental Law, and specifically including petroleum and all derivatives
thereof or synthetic substitutes therefor and asbestos or asbestos-containing
materials.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.
 
“Indemnified Party” shall have the meaning set forth in Section 9.3(c).
 
“Indemnified Taxes” shall have the meaning set forth in Section 9.6(b).
 
“Independent Auditors” shall have the meaning set forth in Section 2.2(c).
 
 
4

--------------------------------------------------------------------------------

 
 
“Initial Purchase Price” shall have the meaning set forth in Section 2.1(e).
 
“Intellectual Property Assets” shall have the meaning set forth in Section 4.21.
 
“Interim Financial Statements” shall have the meaning set forth in Section 4.5.
 
“Inventory” shall mean all (a) inventories including, without limitation, all
raw materials, work in process, spare parts, finished products, wrapping, supply
and packaging items and similar items, and (b) office supplies and similar
materials, in each case, located at the Facilities that are used in the
operation of the Company’s business as currently conducted.
 
“IRS” shall have the meaning set forth in Section 4.17(c).
 
“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge, security
interest, easement, right, or option.
 
“Loan Agreement” shall have the meaning set forth in Section 2.1(a).
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or would reasonably be expected to become, individually or in the
aggregate, materially adverse to the financial condition, properties or results
of operations of the Company; provided, however, that none of the following
shall constitute or be deemed to contribute to a Material Adverse Effect, or
shall otherwise be taken into account in determining whether a Material Adverse
Effect has occurred or would be reasonably likely to occur:  any adverse effect
arising out of, resulting from or attributable to (i) (A) the United States or
global economy generally or capital or financial markets generally, including
changes in interest or exchange rates, (B) political conditions generally of the
United States or any other country or jurisdiction in which the Company
operates, (C) ordinary and recurring seasonal changes, changes in the
competitive environment or changes in the demands of customers or suppliers or
(D) changes that are the result of factors generally affecting any of the
industries generally in which the Company operates or in which products or
services of the Company are used or distributed, (ii) the negotiation,
execution, announcement or consummation of the transactions contemplated by, or
the performance of obligations under, this Agreement, (iii) the identity of, or
the effects of any facts or circumstances relating to, Buyer or its Affiliates,
(iv) any changes or prospective changes in applicable Law, GAAP or the
enforcement or interpretation thereof, (v) actions permitted to be taken or
omitted pursuant to this Agreement or taken with Buyer’s consent or not taken
because Buyer did not give its consent, (vi) the effect of any action taken by
Buyer or its Affiliates with respect to the transactions contemplated by this
Agreement, (vii) any hostilities, act of war, sabotage, terrorism or military
actions, or any escalation or worsening of any such hostilities, act of war,
sabotage, terrorism or military actions, (viii) any failure by the Company to
achieve any earnings or other financial projections or forecasts, (ix) any
effect that is cured by the Company or Sellers prior to the Closing or (x) any
loss of a customer or customers who participated as a potential buyer of the
Company in the process leading to the execution of this Agreement, or the
decrease in sales attributable to such customer or customers, except in the case
of the foregoing clauses (i), (iv) and (vii) to the extent such effect or change
is materially disproportionately adverse with respect to the Company as compared
to other Persons engaged in the industries in which the Company conducts
business.
 
 
5

--------------------------------------------------------------------------------

 
 
“Material Lien” shall mean any Lien other than (a) mechanic’s, materialmen’s,
and similar Liens arising in the ordinary course of business, (b) Liens for
taxes not yet due and payable, including ad valorem taxes and other assessments
in respect of real property, or which the taxpayer is contesting in good faith
by appropriate proceedings, (c) statutory Liens not yet due and payable, (d)
Liens in connection with any taxes or assessments related to any financing
obligations levied by or bonds issued by governmental authorities of competent
jurisdiction, (e) purchase money Liens, (f) Liens granted pursuant to the
provisions of the Company’s credit agreements in accordance with their terms as
they exist on the date of this Agreement to the lenders under such credit
agreements, (g) Liens disclosed by the Title Reports and (h) other Liens arising
in the ordinary course of business and not incurred in connection with the
borrowing of money, and which, individually and in the aggregate, (x) do not
materially interfere with the use to which the asset is presently devoted by the
Company and (y) do not have a Material Adverse Effect.
 
“Mitsui” shall have the meaning set forth in the preamble.
 
“Mitsui Loan Payment” shall have the meaning set forth in Section 2.1(b).
 
“Mitsui Purchase Price” shall have the meaning set forth in Section 2.1(b).
 
“Mitsui Shares” shall have the meaning set forth in the recitals.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4.17(a).
 
“Net Working Capital” shall mean (a) total current assets (including all cash
accounts) less (b) all current liabilities (excluding any current liabilities
associated with the Loan Agreement), and shall be calculated as specifically
provided on Schedule 2.2(a).
 
“New York Court” shall have the meaning set forth in Section 10.4(c).
 
“Notice of Disagreement” shall have the meaning set forth in Section 2.2(b).
 
“Owned Real Property” shall mean all the real property owned by the Company,
including rights, easements, and privileges appertaining thereto, and all
buildings, fixtures, and improvements located thereon, which real property is
listed on Schedule 4.7 hereto.
 
“PBGC” shall have the meaning set forth in Section 4.17(c).
 
“Pension Plan” shall have the meaning set forth in Section 4.17(a).
 
“Permits” shall mean the material licenses, permits and other governmental
authorizations required by the Company to carry on its business as presently
conducted, all of which are listed on Schedule 4.13 hereto.
 
“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Entity.
 
 
6

--------------------------------------------------------------------------------

 
 
“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the close of business on the Closing Date.
 
“Prime Rate” means the “Prime Rate” from the United States as reported by The
Wall Street Journal in its column entitled “Money Rates,” such rate being the
base rate on corporate loans posted by at least 70% of the nation’s 10 largest
banks, provided, that if The Wall Street Journal no longer publishes such rate
or changes the definition of such rate, Buyer and Sellers shall substitute
another reference to be used to define the Prime Rate that closely approximates
the original definition used herein.
 
“Proceeding” shall have the meaning set forth in Section 10.4(d).
 
“Purchase Price” shall mean the Initial Purchase Price, adjusted as contemplated
by Section 2.2.
 
“Reference Working Capital” shall have the meaning set forth in Section 2.1(a). 
 
“Remedies Exceptions” means: (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other laws of general
application, heretofore or hereafter enacted or in effect, affecting the rights
and remedies of creditors generally; and (b) general principles of equity,
including good faith and fair dealing, regardless of whether in a proceeding at
equity or at law.
 
“Representative” shall mean, with respect to any person, any officer, director,
principal, attorney, accountant, agent, employee or other representative of such
person.
 
“Return” shall mean any Tax return, statement, report or form required to be
filed with any applicable taxing authority by the Company.
 
“Second Request” means any formal or informal request (including, without
limitation, a request short of a formal second request) for additional
information from a Governmental Entity under the HSR Act.
 
“Seller’s knowledge” shall, with respect to the applicable Seller, have the
meaning set forth in the preamble to Article IV.
 
“Sellers” shall have the meaning set forth in the preamble.
 
“Shareholders Agreement” shall mean that certain Amended Shareholders’
Agreement, dated as of February 28, 1983 by and among Mitsui, Mitsui & Co.,
Ltd., Tokyo Steel (U.S.A.), Inc., Ameron, Inc. and the Company.
 
“Shares” shall have the meaning set forth in the recitals.
 
“Straddle Tax Period” means any complete Tax period that includes but does not
end on the Closing Date.
 
 
7

--------------------------------------------------------------------------------

 
 
“Tax” shall mean any tax or other like assessment or charge of any kind
(including, without limitation, any income, franchise, withholding, sales or
property tax), together with any interest, penalty, addition to tax or
additional amount due from, or in respect of, the Company imposed by any
governmental taxing authority.
 
“Tax Benefit” shall have the meaning set forth in Section 9.3(a).
 
“Tax Claims” shall have the meaning set forth in Section 9.6(f).
 
“Title Reports” shall mean each of (a) that certain CLTA Preliminary Report Form
prepared by First American Title Insurance Company, dated as of May 6, 2010
(Order Number: NHSB-3513688 (50)), (b) that certain CLTA Preliminary Report Form
prepared by First American Title Insurance Company, dated as of May 4, 2010
(Order Number: NHSB-3513689 (50)), and (c) that certain CLTA Preliminary Report
Form prepared by First American Title Insurance Company, dated as of May 4, 2010
(Order Number: NHSB-3513686 (50)).
 
“Tokyo” shall have the meaning set forth in the preamble.
 
“Tokyo Loan Payment” shall have the meaning set forth in Section 2.1(c).
 
“Tokyo Purchase Price” shall have the meaning set forth in Section 2.1(c).
 
“Tokyo Shares” shall have the meaning set forth in the recitals.
 
“Working Capital Statement” shall have the meaning set forth in Section 2.2(a).
 
ARTICLE II
PURCHASE AND SALE OF STOCK
 
2.1   Purchase and Sale.  For the Initial Purchase Price of $165,000,000
described in Section 2.1(e), and on the further terms and subject to the
conditions set forth herein, including the adjustments set forth in this
Section 2.1 and in Section 2.2, on the Closing Date:
 
(a)  Ameron will sell, assign, transfer and deliver to Buyer, and Buyer will
acquire absolute ownership of, the Ameron Shares and Ameron’s interest in the
Loan Agreement, free of Liens other than any arising from acts of Buyer or its
Affiliates, in exchange for cash, payable by Buyer in immediately available
funds to the account of Ameron set forth in Section 10.3 (the “Ameron Purchase
Price”), in an amount equal to the sum of:
 
(i)  the amount of $82,500,000, being comprised of the aggregate of:
 

  (A)
a payment in consideration of Ameron’s pro rata share of the outstanding
principal and accrued and unpaid interest as at the Closing Date (the “Ameron
Loan Payment”) under that certain Senior Secured Credit Agreement, dated July
28, 2009 (the “Loan Agreement”), among the Company and Sellers, plus

 
 
8

--------------------------------------------------------------------------------

 
 
 

  (B)
an amount representing Ameron’s pro rata share of the cash purchase price for
the equity of the Company, assuming an amount of Net Working Capital of
$34,914,542 previously provided by Sellers to Buyer for reference for the
purpose of enabling Buyer to prepare an offer to purchase the Shares (the
“Reference Working Capital”), and

 
(ii)  an adjustment to the amount in clause (B), positively or negatively as the
case may be, in an amount equal to Ameron’s pro rata share of the Estimated
Working Capital Adjustment described below in Section 2.1(d).
 
(b)  Mitsui will sell, assign, transfer and deliver to Buyer, and Buyer will
acquire absolute ownership of, the Mitsui Shares and Mitsui’s interest in the
Loan Agreement, free of Liens other than any arising from acts of Buyer or its
Affiliates, in exchange for cash, payable by Buyer in immediately available
funds to the account of Mitsui set forth in Section 10.3 (the “Mitsui Purchase
Price”), in an amount equal to the sum of:
 
(i)  the amount of $41,250,000, being comprised of the aggregate of:
 

  (A)
a payment in consideration of Mitsui’s pro rata share of the outstanding
principal and accrued and unpaid interest as at the Closing Date (the “Mitsui
Loan Payment”) under the Loan Agreement, plus
        (B)
an amount representing Mitsui’s pro rata share of the cash purchase price for
the equity of the Company assuming an amount of Net Working Capital equal to the
Reference Working Capital, and

 
(ii)  an adjustment to the amount in clause (B), positively or negatively as the
case may be, in an amount equal to Mitsui’s pro rata share of the Estimated
Working Capital Adjustment described below in Section 2.1(d).
 
(c)  Tokyo will sell, assign, transfer and deliver to Buyer, and Buyer will
acquire absolute ownership of, the Tokyo Shares and Tokyo’s interest in the Loan
Agreement, free of Liens other than any arising from acts of Buyer or its
Affiliates, in exchange for cash, payable by Buyer in immediately available
funds to the account of Tokyo set forth in Section 10.3 (the “Tokyo Purchase
Price”), in an amount equal to the sum of:
 
 
9

--------------------------------------------------------------------------------

 
 
(i)  the amount of $41,250,000, being comprised of the aggregate of:
 

  (A) a payment in consideration of Tokyo’s pro rata share of the outstanding
principal and accrued and unpaid interest as at the Closing Date (the “Tokyo
Loan Payment”) under the  Loan Agreement, plus         (B) an amount
representing Tokyo’s pro rata share of the cash purchase price for the equity of
the Company assuming an amount of Net Working Capital equal to the Reference
Working Capital, and

 
(ii)  an adjustment to the amount in clause (B), positively or negatively as the
case may be, in an amount equal to Tokyo’s pro rata share of the Estimated
Working Capital Adjustment described below in Section 2.1(d).
 
(d)  In connection with the determination of the Initial Purchase Price, Sellers
shall have delivered to Buyer a written statement setting forth:
 
(i)  a good faith estimate of the difference (such difference, the “Estimated
Working Capital Adjustment”) between (x) the amount of the estimated Net Working
Capital as of the close of business on the day immediately preceding the Closing
Date and (y) the Reference Working Capital, and
 
(ii)  the computation of each of the Ameron Loan Payment, the Mitsui Loan
Payment and the Tokyo Loan Payment.
 
(e)  The sum of the above payments specified in Sections 2.1(a)(i)(A) and
2.1(a)(i)(B), Sections 2.1(b)(i)(A) and 2.1(b)(i)(B), and Sections 2.1(c)(i)(A)
and 2.1(c)(i)(B) shall be the “Initial Purchase Price.”
 
2.2   Post-Closing Adjustments to Purchase Price.
 
(a)  Within 60 days after the Closing Date, Buyer shall cause to be prepared and
delivered to Sellers (i) a written statement (the “Working Capital Statement”),
setting forth the calculation of the Net Working Capital as of the close of
business on the day prior to the Closing Date (the “Closing Working Capital”)
and (ii) an unaudited consolidated balance sheet of the Company (the “Closing
Balance Sheet”) as of the close of business on the day prior to the Closing
Date.  The Closing Balance Sheet will be computed in accordance with GAAP and
without regard to Schedule 2.2(a).  The Closing Balance Sheet shall not contain
any adjustments which Buyer believes may be necessary or appropriate as a result
of Buyer’s purchase of the Shares (including changes based on Buyer’s intended
method of conducting the Company’s business).  The Closing Working Capital will
be prepared based on the Closing Balance Sheet except that it shall be prepared
in a manner consistent with the definition of Net Working Capital and
Schedule 2.2(a).
 
 
10

--------------------------------------------------------------------------------

 
 
(b)  During the 30-day period following the receipt by Sellers of the Working
Capital Statement, Sellers and their respective Representatives shall be
permitted to review the working papers with respect to the Working Capital
Statement and related financial statements, the Books and Records, and to have
access to Company accounting and other personnel for the purpose of reviewing
the Working Capital Statement.  The Working Capital Statement shall become final
and binding upon the parties on the 30th day following the receipt thereof by
Sellers, unless Sellers give written notice to Buyer prior to such date of its
disagreement with the Working Capital Statement or that Sellers have not been
provided such access to requisite working papers, books and records, or
personnel (“Notice of Disagreement”).  Any Notice of Disagreement shall specify
in reasonable detail the nature of any disagreement or lack of access, and
include only disagreements based on mathematical errors, the Working Capital
Statement not being prepared in accordance with this Section 2.2, or the
determination of amounts involving discretion or judgment (including the amounts
of reserves).  If the Notice of Disagreement specifies lack of access, the
period to specify disagreements shall be extended until 30 days after access has
been granted.  Further adjustments may not be proposed by any party
thereafter.  The Working Capital Statement (as it may be revised pursuant to the
procedures described below) shall become final and binding upon Sellers and
Buyer on the “Final Resolution Date,” which shall be the earliest of (a) the
date on which Sellers’ right to specify disagreements to the Working Capital
Statement terminates as provided above so long as Sellers have not delivered a
Notice of Disagreement, (b) the date Sellers and Buyer resolve in writing any
disagreements with respect to the matters specified in the Notice of
Disagreement, (c) the date any disagreements are finally resolved in writing by
the Independent Auditors (as defined below), or (d) the date of a final judgment
with respect to the disputed matter by a New York Court pursuant to
Section 2.2(d).
 
(c)  During the 15-day period following the delivery of a Notice of
Disagreement, Sellers and Buyer shall seek in good faith to resolve in writing
any differences which they may have with respect to the matters specified in the
Notice of Disagreement.  At the end of such 15-day period, Sellers and Buyer
shall submit to an independent accounting firm (the “Independent Auditors”) for
review and resolution any and all disagreements as to accounting matters which
were properly included in the Notice of Disagreement and any other matters which
the parties agree to submit to the Independent Auditors for resolution.  Other
disagreements (including any assertion with respect to a breach of this
Agreement with respect to access or the preparation or content of the Closing
Balance Sheet) shall be promptly submitted to a New York Court pursuant to
Section 2.2(d).
 
(d)  The Independent Auditors shall be any “big four” national accounting firm
not employed (currently or within the preceding 24 months) by the Company, any
Seller or Buyer, as shall be agreed upon by Sellers and Buyer in writing.  If
Sellers and Buyer do not so agree in writing by the end of the 15-day period,
KPMG will be selected as the Independent Auditors.  The Independent Auditors so
selected shall notify the parties of its determination concerning the matter(s)
included in the Notice of Disagreement within 30 days of its
appointment.  Sellers and Buyer agree that judgment may be entered upon the
determination of the Independent Auditors in a New York Court or in any other
court having jurisdiction over the party against which such determination is to
be enforced.  The cost of resolution of any Notices of Disagreement (including
the fees and expenses of the Independent Auditors and reasonable attorney fees
and expenses of the parties) pursuant to this Section 2.2 shall be borne by
Buyer and Sellers in inverse proportion as they may prevail, with proportionate
allocations determined by the Independent Auditors or the court, as the case may
be.  As among Sellers, amounts charged shall be allocated in the proportion in
which they own the Shares as set forth on Exhibit A hereto.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)  Within two business days after the Final Resolution Date, Sellers and Buyer
shall jointly determine the amount by which the Initial Purchase Price would
have been adjusted pursuant to Section 2.1(d) had Closing Working Capital been
substituted for estimated Net Working Capital.
 
(i)  If such substitutions would have resulted in a Purchase Price that is less
than the Initial Purchase Price, then the amount of such shortfall plus accrued
interest from the Closing Date at the Prime Rate in effect on the Closing Date
shall be paid to Buyer out of the Escrow Account in accordance with the Escrow
Agreement.  To the extent such shortfall plus accrued interest exceeds the
amount then held in the Escrow Account, Sellers, on a several basis, shall pay
their pro rata share of such shortfall, plus accrued interest on such shortfall
from the Closing Date at the Prime Rate in effect on the Closing Date, in the
proportion in which they own the Shares as set forth on Exhibit A hereto, by
bank wire transfer of immediately available funds to an account designated in
writing by Buyer.
 
(ii)  If such substitutions would have resulted in a Purchase Price that is
greater than the Initial Purchase Price, then within five business days from the
date on which Closing Working Capital is finally determined pursuant to
Section 2.2(a), Buyer shall pay or cause to be paid to Sellers, in the
proportion in which they own the Shares as set forth on Exhibit A hereto, by
bank wire transfer of immediately available funds to the accounts designated in
writing by Sellers, an amount in cash equal to such excess plus accrued interest
from the Closing Date at the Prime Rate in effect on the Closing Date.
 
(iii)  Any post-closing adjustment payments made under this Section 2.2 shall be
treated as adjustments to the Purchase Price for all tax purposes.
 
2.3   Physical Inventory.
 
(a)  In connection with Sellers’ calculation of the Estimated Working Capital
Adjustment as described in Section 2.1(d), a physical inventory shall be taken
within three business days prior to the Closing Date, pursuant to which all
inventory will be counted as to quantity by Company personnel and may be
observed by Buyer and Sellers and their Representatives, using procedures
normally used by the Company to take inventories of the type of inventory being
counted.
 
(b)  Any disputes as to the physical count, usability or salability of any item
of Inventory will, if possible, be resolved while such physical inventory is
being taken.  To the extent any unresolved disputes regarding the foregoing
exist on the date on which Sellers’ calculation of the Estimated Working Capital
Adjustment is delivered to Buyer, the Sellers’ count of the physical inventory
shall be used for purposes of the calculation of the Estimated Working Capital
Adjustment.  Any unresolved disputes regarding the foregoing not resolved by the
date on which the calculation of Working Capital Statement is delivered to the
parties pursuant to Section 2.2 will be settled in the same manner as other
accounting disagreements relating to the Working Capital Statement are to be
settled pursuant to Section 2.2.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE III
CLOSING
 
3.1   Closing.  The Closing shall be held at 10:00 a.m., Los Angeles time, on
the Closing Date at the offices of Latham & Watkins, 355 S. Grand Avenue, Los
Angeles, California, unless the parties hereto otherwise agree.
 
3.2   Deliveries at Closing.  To effect the transfer of the Shares and the
delivery of the consideration in exchange therefor, Sellers and Buyer shall, on
the Closing Date, deliver the following:
 
(a)  Ameron shall deliver to Buyer certificate(s) evidencing the Ameron Shares,
duly endorsed in blank for transfer or accompanied by stock powers duly executed
in blank.
 
(b)  Mitsui shall deliver to Buyer certificate(s) evidencing the Mitsui Shares,
duly endorsed in blank for transfer or accompanied by stock powers duly executed
in blank.
 
(c)  Tokyo shall deliver to Buyer certificate(s) evidencing the Tokyo Shares,
duly endorsed in blank for transfer or accompanied by stock powers duly executed
in blank.
 
(d)  Each Seller shall deliver to Buyer letters of resignation, effective on the
Closing Date, of its respective designees on the Board of Directors of the
Company.
 
(e)  Each Seller shall execute and deliver to Buyer a Termination Agreement with
respect to the Shareholders Agreement in the form attached hereto as Exhibit G.
 
(f)  Each Seller, as assignor, and Buyer, as assignee, shall execute and deliver
to each other an Assignment and Acceptance in the form attached hereto as
Exhibit B with respect to the Loan Agreement.
 
(g)  Ameron shall deliver to Buyer a second amendment to that certain Lease,
dated as of November 28, 1983, as amended by that certain Amendment to Lease
dated April 5, 1984, executed by Ameron and the Company in the form attached
hereto as Exhibit C.
 
(h)  Ameron shall deliver to Buyer a written lease agreement executed by the
Company and Ameron in the form attached hereto as Exhibit D.
 
 
13

--------------------------------------------------------------------------------

 
 
(i)  Each Seller shall execute and deliver and Cause the Company to execute and
deliver to Buyer, on the one hand, and Buyer shall execute and deliver to each
Seller, on the other hand, a mutual general release in the form attached hereto
as Exhibit F.
 
(j)  Sellers shall deliver to Buyer a certificate, dated not more than ten days
prior to the Closing Date, issued by the Secretary of State of the State of
California certifying that the Company is in good standing.
 
(k)  Each of Ameron and Mitsui shall deliver to Buyer a certificate, dated not
more than ten days prior to the Closing Date, issued by the Secretary of State
of its jurisdiction of incorporation certifying that such Seller is in good
standing under the laws of such jurisdiction.  Tokyo shall deliver to Buyer a
Commercial Registration Certificate, dated not more than fifteen business days
prior to the Closing Date, issued by the Legal Affairs Bureau of its
administrative area certifying the corporate name, principal place of business,
reason for and date of registration and capitalization of Tokyo.
 
(l)  Each Seller shall deliver to Buyer a copy of the text of the resolutions
adopted by the board of directors (or other comparable governing authority or
body) of such Seller authorizing the execution, delivery and performance of this
Agreement, certified by the Secretary or another appropriate executive officer
of such Seller.
 
(m)  Sellers and Buyer shall deliver all documents respectively required to be
delivered by them pursuant to Articles VII and VIII.
 
(n)  Buyer shall deliver to Ameron the Ameron Purchase Price less 50% of the
Escrow Amount in immediately available funds, as provided in Section 2.1.
 
(o)  Buyer shall deliver to Mitsui the Mitsui Purchase Price less 25% of the
Escrow Amount in immediately available funds, as provided in Section 2.1.
 
(p)  Buyer shall deliver to Tokyo the Tokyo Purchase Price less 25% of the
Escrow Amount in immediately available funds, as provided in Section 2.1.
 
(q)  Buyer shall deliver to the Escrow Agent the Escrow Amount, which shall be
held and distributed in accordance with the Escrow Agreement.
 
(r)  Each Seller shall deliver to Buyer, and Buyer shall deliver to each Seller,
a counterpart to the Escrow Agreement executed by such party.
 
(s)  Each Seller shall Cause the Company to deliver a certificate to Buyer
completed and executed in compliance with Regulation Sections 1.897-2(h) and
1.1445-2(c) certifying that the Company’s Common Stock is not a U.S. real
property interest within the meaning of Code Section 897(c).
 
(t)  All instruments and documents executed and delivered to Buyer pursuant
hereto shall be in form and substance, and shall be executed in a manner,
reasonably satisfactory to Buyer.  All instruments and documents executed and
delivered to Sellers pursuant hereto shall be in form and substance, and shall
be executed in a manner, reasonably satisfactory to Sellers.  Any instrument or
document attached to this Agreement as an exhibit shall be deemed to be in form
and substance reasonably satisfactory to the parties.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
As used in this Agreement with respect to each Seller, the term “knowledge”
shall mean actual knowledge on the part of executive officers of such Seller
listed on Exhibit H hereto after reasonable inquiry of the Company’s Chief
Executive Officer and Chief Financial Officer and Senior Vice President of
Operations.  Each Seller hereby severally represents and warrants to Buyer as of
the date of this Agreement, except as set forth with respect to a specifically
identified representation and warranty in each applicable Schedule referenced
below, as follows:
 
4.1   Seller Matters.
 
(a)  Organization.  Each Seller represents as to itself that it is duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has full corporate power and authority to
conduct its business as it is presently being conducted and to own and lease its
properties and assets.
 
(b)  Authorization.  Each Seller represents as to itself that it has all
necessary power and authority and has taken all corporate action necessary to
enter into this Agreement, to sell its Shares to Buyer, and to perform its
obligations under this Agreement.  This Agreement has been duly executed and
delivered by such Seller and is a legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, other than
with respect to the Remedies Exceptions.
 
(c)  Ownership of Shares.  Each Seller represents as to itself that it is the
record and/or beneficial owner of the Shares set forth opposite the name of such
Seller on Exhibit A hereto, free of all Liens. Upon delivery to Buyer at the
Closing of certificates representing such Shares, duly endorsed by such Seller
for transfer to Buyer, registration thereof on the Books and Records in the name
of Buyer, and payment therefor in accordance with the terms of this Agreement,
Buyer will be the owner of such Shares free of adverse claims (other than any
arising from acts of Buyer or its Affiliates).
 
4.2   Company Incorporation and Qualification.  The Company is duly
incorporated, validly existing, and in good standing under the laws of the State
of California, and has full corporate power and authority to conduct its
business and to own its properties.  The Company is not qualified to do business
as a foreign corporation in any jurisdiction.
 
4.3   No Subsidiaries or Equity Investments.  The Company has no subsidiaries
and does not own or control capital stock of any other corporation or interest
in any partnership, limited liability company or joint venture.
 
 
15

--------------------------------------------------------------------------------

 
 
4.4   Capitalization.  The entire authorized capital stock of the Company
consists of 220,000 shares of Common Stock, all of which are issued and
outstanding.  Attached as Schedule 4.4 hereto is a true, correct and complete
copy of the stock ledger of the Company, which stock ledger accurately reflects
all issuances and transfers of the Company’s capital stock since the date of its
incorporation.  All the Common Stock has been duly authorized, validly issued,
and is fully paid and nonassessable.  There are no outstanding options,
warrants, conversion rights, exchange rights, or subscription rights issued by
the Company or such Seller, other than the preemptive rights contained in the
Company’s Articles of Incorporation, as amended.  There are no outstanding
bonds, debentures, notes or other indebtedness having the right to vote on any
matters on which the shareholders of the Company may vote.
 
4.5   Financial Statements.  Included as Schedule 4.5 hereto are (a) the audited
balance sheet of the Company as of November 30, 2009 and the related statements
of income, shareholders’ equity and cash flows for the year then ended, together
with the notes thereto (the “Audited Financial Statements”), and (b) the
unaudited balance sheet of the Company as of May 30, 2010 and the related
statement of operations for the six (6) months then ended (the “Interim
Financial Statements,” and together with the Audited Financial Statements, the
“Financial Statements”).  Except as set forth on Schedule 4.5 hereto, the
Audited Financial Statements are based on the Books and Records and have been
prepared in accordance with GAAP applied on a consistent basis for the periods
covered thereby, except as set forth in the notes thereto, and fairly present in
all material respects in accordance with GAAP the financial position of the
Company as of such dates and the results of its operations and cash flows of the
Company for the periods presented.  Except as set forth on Schedule 4.5 hereto,
the Interim Financial Statements have been prepared in accordance with the
Company’s customary practices in preparing interim balance sheets and statements
of operations and in accordance with GAAP, except that such Interim Financial
Statements do not include all financial statements, notes, or certain accruals
or adjustments required to be included by GAAP.
 
4.6   Condition of Assets.
 
(a)  Accounts and Notes Receivable.  All accounts and notes receivable of the
Company included in the Interim Financial Statements in all material respects
represented as of the date of the balance sheet therein bona fide claims of the
Company against debtors for sales, services performed or other charges arising
on or before the date thereof, subject to the reserve therefor included in such
Interim Financial Statements.
 
(b)  Inventory.  (i) The Inventories as of the respective date of the Interim
Financial Statements were reflected in the Interim Financial Statements in
accordance with GAAP applied on a basis consistent with past practice (provided
that no physical inventory was conducted in connection with the preparation of
the Interim Financial Statements), and (ii) such Inventories consisted of items
of a type and quality which will be useable and saleable in the ordinary course
of the Company’s business, in each case except for (A) such items as to which an
appropriate reserve or write down, determined in accordance with GAAP in a
manner consistent with past practice in the ordinary course of business, is
recorded in the Interim Financial Statements and (B) such other items that are
not material to the operations of the Company as presently conducted.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)  Equipment.  Except as set forth on Schedule 4.6 hereto, to such Seller’s
knowledge, the Equipment is in reasonable operating condition and repair, normal
wear, tear and obsolescence excepted, except for such items that are not
material to the operations of the Company as presently conducted.
 
(d)  Title.  Except as set forth on Schedule 4.6 hereto, the Company owns
outright (i) all of its assets free and clear of all Material Liens, including
any assets included in the Financial Statements and (ii) all material Inventory
and Equipment except, in the case of either clause (i) or (ii), for such assets,
Inventory or Equipment as may have been disposed of in the ordinary course of
business since the date of the Financial Statements.
 
4.7   Real Property.
 
(a)  Identity.  Schedule 4.7 hereto lists each parcel of real property owned or
leased by the Company on the date of this Agreement.
 
(b)  Title.  With respect to each parcel of Owned Real Property, and except as
set forth on Schedule 4.7 hereto, (i) the Company is the owner of such parcel,
free of Material Liens; (ii) there are no leases, licenses, concessions or other
agreements granting to any party or parties the right of use or occupancy of a
portion of the Owned Real Property other than routine easements for ingress,
egress, utilities, and similar matters of record and leases, licenses,
concessions or other agreements that are not Material Liens; and (iii) there are
no outstanding options or rights of first refusal to purchase the Owned Real
Property, or any portion thereof.
 
(c)  Leases.  With respect to such real property leased by the Company, the
Company holds its interest in such leases free of Material Liens.
 
4.8   Liabilities.  Except as set forth on Schedule 4.8 hereto, the Company had
at the respective dates of the Financial Statements no liabilities (whether
accrued, absolute, contingent or otherwise) required to be reflected in
financial statements prepared in accordance with GAAP which are not so reflected
in the Financial Statements, or the notes thereto, subject to the absence of
notes and certain accruals and adjustments in the case of the Interim Financial
Statements, and except for liabilities arising under Contracts in the ordinary
course of business, liabilities with respect to contingencies which are remote
or with respect to which liabilities are not deemed material, and other
liabilities and obligations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
4.9   Absence of Certain Changes.  Except as set forth on Schedule 4.9 hereto,
from May 30, 2010 to the date of this Agreement, the Company has conducted its
business only in the ordinary course and consistent with past practice, and
there have been no changes in the business, financial condition, results of
operations, assets, or liabilities of the Company, which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.
 
 
17

--------------------------------------------------------------------------------

 
 
4.10   Contracts and Commitments.  Schedule 4.10 hereto sets forth, as of the
date of this Agreement, each Contract to which the Company is a party (other
than Employee Plans and purchase orders entered into in the ordinary course of
business), (a) with respect to amounts, obligations, or transaction values in
excess of $100,000; (b) with terms of greater than two years, which is material
and which cannot be terminated on 90 or fewer days notice; (c) governing the
borrowing of a material amount of money or the guarantee of the repayment of
borrowed money; (d) containing covenants in any material respect limiting the
freedom of the Company to compete in any line of business or with any Person or
in any geographic area or market; (e) with any directors, officers, shareholders
or Affiliates of the Company; (f) granting to any Person a first refusal, first
offer or similar preferential right to purchase or acquire any material right,
asset or property of the Company; (g) pertaining to the lease of equipment or
other personal property (except for personal property leases having a value per
item or aggregate payments of less than $100,000); (h) that is a union contract
or collective bargaining agreement; or (i) regarding the acquisition of any
business enterprise whether via stock or asset purchase or otherwise.  Sellers
have made available to Buyer true, correct and complete copies of each such
Contract, as amended to the date of this Agreement (and, in the case of any such
Contract that is oral, have provided Buyer with a written summary of the
material terms of such oral Contract).  As of the date of this Agreement, each
Contract listed on Schedule 4.10 hereto (or required to be listed on Schedule
4.10 hereto) is a valid, binding and enforceable obligation of the Company
enforceable in accordance with its terms, other than with respect to the
Remedies Exceptions.  With respect to each of the Contracts listed on Schedule
4.10 hereto (or required to be listed on Schedule 4.10 hereto): (i) neither the
Company nor, to such Seller’s knowledge, any other party thereto is in default
under or in violation of such Contract; (ii) to such Seller’s knowledge, no
event has occurred that, with notice or lapse of time or both, would constitute
such a default or violation of such Contract; and (iii) the Company has not made
any material waiver or release with respect to any of its rights under any such
Contract, except, in the case of the foregoing clauses (i) and (ii), for
defaults or violations caused by any Affiliate of Buyer.


4.11   No Conflict or Violation.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby by such
Seller will result in, (a) a violation of or a conflict with any provision of
any of the charter or bylaws of such Seller or of the Company, (b) a breach of
or default under or require the consent of any Person under any Contract to
which such Seller is a party or by which it is bound or any Contract listed on
Schedule 4.10 hereto, (c) a violation by such Seller or by the Company, of any
law, rule, regulation, order, judgment, or award (except that no representation
is made as to the effect, if any, of antitrust or trade regulation laws), or
(d) an imposition of any Material Lien on the Shares owned by such Seller, or
any property or asset of the Company, except (1) in the case of consents as
referenced in clause (b) above, consents that have already been obtained or
consents identified on Schedule 4.11 hereto, and (2) in each case of clauses (a)
through (d) above, with such exceptions as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or prevent
such Seller from selling such Seller’s Shares to Buyer.
 
4.12   Governmental Consents and Approvals.  Except for any requisite filings
with the Securities and Exchange Commission or under the HSR Act, no consent,
approval or authorization of, or declaration, filing or registration with, any
governmental or regulatory authority is required to be made or obtained by such
Seller or by the Company, that has not been made or obtained in connection with
the execution, delivery and performance of this Agreement and the sale of such
Seller’s Shares to Buyer (provided that no representation is made as to any such
consent, approval, authorization, declaration, filing, or registration which may
be required as a result of the nature of Buyer’s business).
 
 
18

--------------------------------------------------------------------------------

 
 
4.13   Permits.  Schedule 4.13 hereto sets forth a list of the Company’s Permits
on the date of this Agreement.  Such Permits are valid and in effect and the
Company has not received any notice that any appropriate governmental authority
intends to cancel, terminate or not renew any Permit, and the Company holds all
Permits necessary for the conduct of the Company’s business as conducted on the
date of this Agreement, except in each case for such failures to be valid or in
effect, cancellations, terminations, non-renewals or failures to hold such
Permits which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
4.14   Litigation.  Except as set forth on Schedule 4.14 hereto, there are on
the date of this Agreement no (a) outstanding orders, judgments or awards
against the Company issued by any court, governmental agency or arbitration
tribunal of competent jurisdiction, or (b) actions, suits or legal,
administrative or arbitration proceedings or investigations pending or, to such
Seller’s knowledge, threatened in writing against the Company.  Except as
described on Schedule 4.14, none of the matters listed on Schedule 4.14 (or
required to be listed on Schedule 4.14) in respect of clause (b), would, if
determined adversely to the Company, reasonably be expected to have a Material
Adverse Effect.
 
4.15   Labor Matters.  Except as set forth on Schedule 4.15, (a) the Company
enjoys generally good employee relations and there is no labor strike or labor
disturbance pending or, to such Sellers’ knowledge, threatened against the
Company, (b) no organizational attempt has been made or, to such Sellers’
knowledge, threatened by or on behalf of any labor union or collective
bargaining unit with respect to the Company’s employees, and (c) there is no
pending or, to such Sellers’ knowledge, threatened charge, complaint or
grievance against the Company arising out of a collective bargaining agreement
or related to any other employment law, with such exceptions as in each case
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
4.16   Compliance with Law.  Except as set forth on Schedule 4.16 hereto, the
Company is in compliance with all applicable laws, rules and regulations,
whether federal, state or local, applicable to its business, including, without
limitation, those related to (a) civil rights, (b) zoning and building codes,
(c) public health and safety, (d) worker health and safety, and (e) labor,
employment, workplace reductions (e.g., federal WARN Act and comparable state
and local laws relating to plant closings and mass layoffs) and discrimination
in employment, with such exceptions as in each case which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
4.17   Employee Benefit Plans.
 
(a)  Definitions.  The following terms, when used in this Section 4.17, shall
have the following meanings:
 
 
19

--------------------------------------------------------------------------------

 
 
(i)  Employee Plans.  “Employee Plans” shall mean (A) all “employee benefit
plans,” as defined in Section 3(3) of ERISA, (B) all other material severance
pay, salary continuation, bonus, incentive, stock option or other equity-based,
retirement, pension, profit sharing, deferred compensation, employment,
vacation, supplemental retirement, fringe benefit, retention, change of control,
retiree medical or life insurance plans, programs, agreements, policies,
contracts, funds or arrangements of any kind, and (C) all other material
employee benefit plans, contracts, programs, agreements, policies, contracts,
funds or arrangements of any kind and any trust, escrow, or similar agreement
related thereto, in each case, that are contributed to, sponsored or maintained
by the Company or with respect to which the Company has any liability,
contingent or otherwise, as of the date hereof for the benefit of any present or
former employee, director, officer or consultant of the Company (or any of their
dependents, survivors or beneficiaries) and, in each case, whether written or
oral, qualified or nonqualified, funded or unfunded, foreign or domestic.
 
(ii)  ERISA.  “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
 
(iii)  ERISA Affiliate.  “ERISA Affiliate” shall mean, with respect to the
Company, any other person or entity that, together with the Company, would be
treated as a “single employer” under Code Sections 414(b), (c), (m) or (o) or
ERISA Section 4001.
 
(iv)  Pension Plan.  “Pension Plan” shall mean any Employee Plan which is an
“employee pension benefit plan” as defined in Section 3(2) of ERISA and which is
not a Multiemployer Plan.
 
(v)  Multiemployer Plan.  “Multiemployer Plan” shall mean any Employee Plan
which is a “multiemployer plan,” as defined in Section 3(37) or 4001(a)(3) of
ERISA.
 
(b)  Identity.  Schedule 4.17(b) hereto contains a complete list of Employee
Plans in effect on the date of this Agreement.
 
(c)  Representations.  Except as set forth on Schedule 4.17(c) hereto:
 
(i)  With respect to each Employee Plan, Seller has delivered to Buyer complete
and correct copies of the following documents, where applicable:  (A) all
current plan documents, if written, or a description, if not written; (B) the
most recent determination or opinion letter from the Internal Revenue Service
(the “IRS”); (C) all current summary plan descriptions, summaries of material
modifications; (D) the most recent annual report (Form 5500), together with
schedules, as required, filed with the Department of Labor (the “DOL”), and any
financial statements and opinions required by Section 103(a)(3) of ERISA or, for
each top-hat plan, a copy of all filings with the DOL; (E) all current trust
agreements, insurance contracts and other documents relating to the funding of
benefits under any Employee Plan; (F) the most recent actuarial report, if any,
relating to the Employee Plan; and (G) the most recent actuarial valuation,
study, or estimate of any retiree medical and life insurance benefits plan or
supplemental retirement benefits plan.
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)  Except as would not reasonably be expected to result in material liability
to the Company, each Employee Plan has been established, maintained, operated
and administered in compliance with its terms and, both as to form and in
operation, with the requirements prescribed by laws, rules and regulations which
are applicable to such plans, including ERISA and the Code.  Except as would not
reasonably be expected to result in material liability to the Company, there
have been no prohibited transactions (within the meaning of Section 4975 of the
Code or Part 4 of Subtitle B of Title I of ERISA) or breaches of any of the
duties imposed on “fiduciaries” (within the meaning of Section 3(21) of ERISA)
by ERISA, in each case, with respect to the Employee Plans, that could result in
any liability or excise tax under ERISA or the Code being imposed on the
Company.
 
(iii)  Except as would not reasonably be expected to result in material
liability to the Company, each Pension Plan that is intended to be a qualified
plan: (A) meets the requirements of Section 401(a) of the Code; (B) the trust,
if any, forming part of such Pension Plan is exempt from Tax under the
provisions of Section 501(a) of the Code; (C)  has received or is the subject of
a favorable determination or opinion letter from the IRS after January 1, 2006,
which takes into account the Economic Growth and Tax Relief Reconciliation Act
of 2001 (“EGTRRA”) or has been submitted for a favorable determination or
opinion letter under EGTRRA, or is still within the EGTRRA remedial amendment
period provided by Section 401(b) of the Code (or, if such Pension Plan is
documented on a prototype document, such prototype document is currently
approved by the IRS and takes EGTRRA into account); and (D) has been timely
amended in good faith to comply with all interim amendments required by law.
 
(iv)  Except as set forth on Schedule 4.17(c)(iv), no Employee Plan is subject
to Title IV of ERISA.  To such Seller’s knowledge, no assets of the Company are
subject to a lien under Section 4064 or 4068 of ERISA.
 
(v)  Except as would not reasonably be expected to result in material liability
to the Company, (A) no Pension Plan has been completely or partially terminated
or been subject to a reportable event (within the meaning of Section 4043 of
ERISA, other than an event with respect to which the notice requirement has been
waived) and (B) no proceeding by the Pension Benefit Guaranty Corporation
(“PBGC”) to terminate any such Pension Plan has been instituted or
threatened.  To such Seller’s knowledge, the Company has not incurred, nor has
any reason to expect that it will incur, any liability to the PBGC with respect
to any Pension Plan (excluding PBGC premiums not yet due) or otherwise under
Title IV of ERISA.  Except as would not reasonably be expected to result in
material liability to the Company, no uncured “accumulated funding deficiency”
(for which an excise tax is due or would have been due in the absence of a
waiver) as defined in Section 412 of the Code or as defined in Section 302(a)(2)
of ERISA, whichever may apply, has been incurred with respect to any
Multiemployer Plan with respect to any plan year.  Except as would not
reasonably be expected to result in material liability to the Company, no
Pension Plan has failed to satisfy the “minimum funding standards” as such term
is defined in Section 302 of ERISA or Section 412 of the Code, whether or not
waived.
 
 
21

--------------------------------------------------------------------------------

 
 
(vi)  Except as would not reasonably be expected to result in material liability
to the Company, all contributions (including all employer contributions and
employee salary reduction contributions) with respect to each Employee Plan for
the service of any current or former employee, director, officer or consultant
of the Company (A) required to be made have been made; and (B) that have been
accrued that are not yet due have been accrued for in the books and records of
the Company.
 
(vii)  Except as set forth on Schedule 4.17(c)(vii), neither the Company nor any
ERISA Affiliate maintains or contributes to, or in any way directly or
indirectly has any liability (contingent or otherwise) with respect to, any
Multiemployer Plan. Except as would not reasonably be expected to result in
material liability to the Company, neither the Company nor any ERISA Affiliate
has withdrawn from any Multiemployer Plan in a “complete withdrawal” or a
“partial withdrawal,” as defined by Section 4203 or Section 4205, respectively,
of ERISA or has any material unsatisfied withdrawal liability.
 
(viii)  Other than (A) coverage mandated by law or (B) death or retirement
benefits under any Employee Plan that is intended to be qualified under
Section 401(a) of the Code, no Employee Plan provides any of the following
retiree or post-employment benefits to employees or former employees of the
Company: medical, disability or life insurance benefits.  To such Seller’s
knowledge, no written or oral representations have been made to any current or
former employee, director, officer or consultant of the Company (or their
survivors, dependents or beneficiaries) promising or guaranteeing any employer
payment or funding for the continuation of medical, dental, life, disability or
other benefits for any period of time beyond the end of the current plan year
(except pursuant to Section 4980B of the Code or applicable state medical
benefits continuation law).
 
(ix)  Except as would not reasonably be expected to result in material liability
to the Company, no event or condition exists with respect to any Employee Plan
that could subject the Company to any Tax under Section 4980B of the Code.
 
(x)  Except as would not reasonably be expected to result in material liability
to the Company, the Company currently conducts and has conducted its business in
compliance with the Health Insurance Portability and Accountability Act of 1996,
and all regulations and formal guidance promulgated thereunder, including
regulations addressing privacy, security, maintenance, disclosure,
confidentiality and transmission of certain health-related information that are
promulgated at 45 CFR Parts 160, 162, and 164.
 
(xi)  Except as would not reasonably be expected to result in material liability
to the Company, no amounts payable under any Employee Plan or other agreement,
contract or arrangement could reasonably be expected to fail to be deductible
for federal income tax purposes by virtue of Section 280G of the Code.
 
(xii)  Except as would not reasonably be expected to result in material
liability to the Company, no Tax liabilities have arisen, or are currently
unpaid, in relation to a violation by any applicable Employee Plan of Code
Section 409A, nor is any such Tax liability expected to arise in connection with
any payment as a result of the transactions contemplated by this Agreement.  All
Employee Plans subject to Code Section 409A have been operated in accordance,
and documented to conform, with Code Section 409A.
 
 
22

--------------------------------------------------------------------------------

 
 
(xiii)  There is no pending or, to such Seller’s knowledge, threatened
proceeding of any kind before any Governmental Entity with respect to any
Employee Plan (other than routine claims for benefits).
 
4.18   Tax Matters.
 
(a)  All federal income Returns and all other material Returns that are required
to be filed by or with respect to the Company have been timely filed and were
complete and correct in all material respects.  All material Taxes required to
be paid by or with respect to the Company (whether or not shown on any Return)
have been paid in full.  There are no positions taken on such Returns with
respect to any issue that could reasonably be expected to result in the Company
being subject to penalties under Section 6662 of the Code.  During the past six
(6) years, no claim has been made by a Governmental Entity in a jurisdiction
where the Company does not file Returns that the Company is or may be subject to
taxation by that jurisdiction.
 
(b)  Except as set forth on Schedule 4.18, no Return of the Company is under
audit or examination by any Tax authority for a material amount of unpaid Taxes
of or with respect to the Company, and no written notice of such an audit or
examination has been received by the Company.
 
(c)  There is not in force any extension of time with respect to the due date
for the filing of any Return or any waiver or agreement for any extension of
time for the assessment or payment of any Tax due with respect to the period
covered by any Return.
 
(d)  Except as set forth on Schedule 4.18, there is no claim against the Company
for any Taxes of a material amount, and no assessments, deficiency or adjustment
of a material amount has been asserted or proposed with respect to any Return
and no issues relating to Taxes were raised in writing by a Tax authority in a
completed audit or examination that, in each case, would reasonably be expected
to result in an assessment, deficiency, or adjustment of a material amount for a
later taxable period.
 
(e)  There are no material Liens as a result of a failure (or alleged failure)
to pay Taxes on any of the assets of the Company other than Liens for Taxes not
yet due and payable.
 
(f)  Except as set forth on Schedule 4.18, the Company is not bound by any Tax
sharing, Tax indemnity or similar agreement with respect to Taxes, or has any
liability for the Taxes of any Person (other than Taxes of the Company) under
Regulation §1.1502-6 (or any similar provision of state, local, or foreign law),
as a transferee or successor, by contract (other than pursuant to customary
provisions in contracts not primarily relating to Taxes), or otherwise.
 
(g)  The Company is not, nor has it been during the period specified in Code
§897(e)(1)(A)(ii), a “United States real property holding corporation” within
the meaning of Code §897(c).
 
 
23

--------------------------------------------------------------------------------

 
 
(h)  Except as set forth on Schedule 4.18, the Company has never been a member
of an affiliated group filing a consolidated federal income Return.
 
(i)  The Company has complied with all applicable laws relating to the
withholding of Taxes and the remittance of withheld Taxes to the applicable Tax
authority.
 
(j)  The Company is not subject to any private letter ruling of the IRS or
comparable rulings of other Tax authorities that, in any such case, will be in
effect following the Closing Date.
 
(k)  The Company has not entered into a “reportable transaction” within the
meaning of Code §6707A(c)(1) and Regulation §1.6011-4(b).
 
(l)  As of the date of the balance sheet contained in the Interim Financial
Statements, the unpaid Taxes of the Company did not exceed the reserve for Tax
liability (other than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
Interim Financial Statements (rather than in any notes thereto), and since such
date the Company has not incurred any material liability for Taxes outside the
ordinary course of business.
 
(m)  Except as set forth on Schedule 4.18, the Company will not be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any:
 
(i)  change in method of accounting under Code §481(a) for a taxable period (or
portion thereof) ending on or prior to the Closing Date;
 
(ii)  “closing agreement,” as described in Code §7121 (or any corresponding or
similar provision of state, local, or foreign income Tax law), executed on or
prior to the Closing Date;
 
(iii)  intercompany transaction or any excess loss account described in the
Treasury Regulations relating to Code §1502 (or any corresponding or similar
provision of federal, state, local or foreign income Tax law);
 
(iv)  installment sale or open transaction made on or prior to the Closing Date;
or
 
(v)  prepaid amount received on or prior to the Closing Date.
 
(n)  The Company has not distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Code §355 or Code §361.
 
 
24

--------------------------------------------------------------------------------

 
 
4.19   Insurance.
 
(a)  To such Seller’s knowledge, Schedule 4.19 hereto lists all insurance
policies, and summaries of the coverage thereof, in effect on the date of this
Agreement of the Company, which policies are current in all payments and are
valid and binding.
 
(b)  Except as set forth on Schedule 4.19 hereto, and except as would not
reasonably be expected to result in material liability to the Company, neither
such Seller nor the Company has received with respect to such policies (i) any
written notice of a refusal of coverage or that a defense will be afforded with
reservation of rights, or (ii) any written notice of cancellation or any other
indication that any insurance policy is no longer valid or binding or will not
be renewed or that the issuer of any policy is not willing or able to perform
its obligations thereunder.
 
4.20   Environmental Matters.  Except as set forth on Schedule 4.20 hereto,
(i) the Company has not received any unresolved written order, notice, or other
communication from any governmental body of any violation or failure to comply
with any Environmental Law, other than those which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no Environmental Conditions at the Facilities other than those
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; (iii) such Seller has not received written
notice from any Governmental Entity alleging that the Company has liability for
Environmental Conditions at an offsite facility to which Hazardous Materials
generated at any of the Facilities have been treated, stored or disposed other
than those which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; (iv) Sellers have delivered or made
available to Buyer true and complete copies and results of reports, studies,
analyses, tests, or monitoring pertaining to Hazardous Materials and
specifically prepared with respect to the Facilities within the last ten years
that are within the possession or control of any Seller; and (v) the Company is
in material compliance with all applicable Environmental Laws, other than those
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
 
4.21   Intellectual Property.  The Company does not own any patents or patent
applications, any registered trademarks or copyrights or applications therefor,
or any foreign patents, copyrights or trademarks.  Except as set forth on
Schedule 4.21 hereto, to such Seller’s knowledge, the Company exclusively owns,
or has valid and continuing rights to use or otherwise exploit, as the case may
be, all patents and patent rights, trademarks and trademark rights, trade names
and trade name rights, domain names, service marks and service mark rights,
service names and service name rights, brand names, inventions, processes,
methods, designs, devices, tools, specifications, techniques, algorithms,
formulae, improvements, copyrights and copyright rights, trade dress, business
and product names, logos, slogans, trade secrets, industrial models, computer
programs, software (whether in source or object code) and related documentation,
technical information, manufacturing, engineering and technical drawings and
know-how (collectively, the “Intellectual Property Assets”), used in the
business as currently conducted and, to such Seller’s knowledge, such
Intellectual Property Assets that are owned by the Company do not infringe,
violate or constitute an unauthorized use or misappropriation of any United
States patent, copyright, trademark or other similar right of any Person,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  No claim is pending or, to such
Seller’s knowledge, threatened in writing to the effect that the operations of
the Company infringe upon, misappropriate or conflict with the rights of any
other Person, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  No claim is pending or, to such
Seller’s knowledge, threatened in writing to the effect that any such
Intellectual Property Assets owned by the Company is invalid or unenforceable by
the Company, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
 
25

--------------------------------------------------------------------------------

 
 
4.22   Affiliate Transactions.  Except as disclosed on Schedule 4.22, neither
such Seller nor its Affiliates have (a) borrowed money from or loaned money to
the Company which remains outstanding or (b) any contractual arrangements with
the Company.
 
4.23   No Brokers.  Except for Houlihan Lokey, and except as set forth on
Schedule 4.23 hereto, neither such Seller, its Affiliates or the Company has
entered into any Contract which will result in an obligation of the Company or
Sellers to pay any finder’s fee, brokerage commission or similar payment in
connection with the transactions contemplated hereby.  The brokerage fees
payable to Houlihan Lokey shall be paid by Sellers.
 
4.24   Disclaimer of Other Representations.  Except as set forth in this
Article IV, each Seller makes no representations or warranties, express or
implied, to Buyer in respect of the Company or in connection with the
transactions contemplated hereby.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As used in this Agreement with respect to Buyer, the term “knowledge” shall mean
actual knowledge on the part of executive officers of Buyer.  Buyer hereby
represents and warrants to each Seller as follows:
 
5.1   Organization of Buyer.  Buyer is duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of incorporation and has
full corporate power and authority to conduct its business as it is presently
being conducted and to own and lease its properties and assets.
 
5.2   Authorization.  Buyer has all necessary corporate power and authority and
has taken all corporate action necessary to enter into this Agreement, to
purchase the Shares from Sellers, and to perform its obligations under this
Agreement.  This Agreement has been duly executed and delivered by Buyer and is
a legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, other than with respect to the Remedies Exceptions.
 
5.3   No Conflict or Violation.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby by Buyer
will result in (a) a violation of or a conflict with any provision of the
charter or bylaws of Buyer, (b) a breach of or a default under any contract to
which Buyer is a party or by which Buyer is bound, or (c) a violation by Buyer
of any law, rule, regulation, order, judgment, or award, which violation would
have a material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby.
 
 
26

--------------------------------------------------------------------------------

 
 
5.4   Governmental Consents and Approvals.  Except for requisite filings under
the HSR Act, no consent, approval or authorization of, or declaration, filing or
registration with, any governmental or regulatory authority, is required to be
made or obtained by Buyer that has not been obtained or made in connection with
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby.
 
5.5   No Brokers.  Neither Buyer nor any Affiliate of Buyer has entered into or
will enter into any Contract, which will result in the obligation of any Seller
or the Company to pay any finder’s fee, brokerage commission or similar payment
in connection with the transactions contemplated hereby.
 
5.6   Available Funds.  Buyer has available, or has fully binding,
non-contingent  commitments for, funds sufficient to consummate the transactions
described herein, evidence of which has been delivered to Sellers.
 
5.7   Buyer’s Access; Acquisition for Investment.  Buyer acknowledges that it
has been afforded full access to the Company, to the Books and Records, and to
the Company’s personnel; that the representations and warranties of Sellers
herein are primarily for the purpose of allocating risk rather than making
disclosure; and that Buyer is able to and has informed itself as to the merits
and risks of an investment in the Company.  The Shares are being acquired for
Buyer’s own account and not with a view to a distribution or resale of any such
Shares otherwise than in accordance with applicable law.
 
5.8   Disclaimer of Other Representations.  Except as set forth in this
Article V, Buyer makes no representations or warranties, express or implied, to
Sellers in connection with the transactions contemplated hereby.
 
ARTICLE VI
INTERIM COVENANTS
 
Between the date of this Agreement and the Closing Date, except as expressly
contemplated by this Agreement:
 
6.1   Maintenance of Business.  Each Seller will Cause the Company to use all
reasonable efforts to continue to carry on its business in the ordinary course
and in accordance with past practice and to not take any action inconsistent
therewith or with the consummation of the sale of the Shares contemplated
hereby.
 
6.2   Investigation by Buyer.  Each Seller shall Cause the Company to allow
Buyer, at its own expense, during regular business hours, continued access to
Company personnel and information reasonably requested by Buyer and reasonably
related to the operation of the Facilities and the business of the Company,
provided, however, the Company shall not be required to allow Buyer access to
any competitively sensitive information if and to the extent the Company has
been advised by its legal counsel that such access may be considered improper;
provided, further, that any information obtained from the Company or Sellers is
subject to Section 10.10 and the Confidentiality Agreement; provided, further,
that such access does not disrupt the normal operations of the Company.  All
such information shall be provided to Buyer in such form as such information may
then exist or be readily available.
 
 
27

--------------------------------------------------------------------------------

 
 
6.3   Certain Transactions.  Each Seller shall Cause the Company not to, without
the prior written approval of Buyer, except as contemplated by this Agreement:
 
(a)  incur any indebtedness for borrowed money, assume, guarantee, endorse or
otherwise become responsible for obligations of any other individual,
partnership, firm or corporation, or make any loans or advances to any
individual, partnership, firm or corporation, in each case other than in the
ordinary course of business, including, without limitation, borrowings for
working capital, general corporate purposes and distributions in respect of
shares of the Company’s Common Stock;
 
(b)  permit any of its assets to become subject to a Material Lien or sell,
transfer or otherwise dispose of any assets or cancel, release or assign any
indebtedness owed to it or any claims held by it, in case other than in the
ordinary course of business; or
 
(c)  enter into any Contract which would be required to be listed on
Schedule 4.10 hereto, or terminate or make any material change in any of its
Contracts listed on Schedule 4.10 hereto, which such transaction would
reasonably be expected to have a Material Adverse Effect;
 
(d)  grant any increases in the compensation or benefits to any of the Company’s
current or former employees, directors, officers, consultants or independent
contractors, other than in the ordinary course of business consistent with past
practice or to the extent required by law or any existing Employee Plan;


(e)  except to the extent required by law or any existing Employee Plan,
accelerate the vesting or payment of the compensation payable or the benefits
provided to, or that become payable to, any of the Company’s current or former
employees, directors, officers, consultants or independent contractors, or
otherwise pay any amounts not due to any such individuals under applicable law
or the terms of any Employee Plan;


(f)  fund or make any contribution to any Employee Plan or trust to which
contributions or funding are not required under applicable law, the terms of any
Employee Plan, or by this Agreement; or


(g)  establish, adopt, enter into, amend (in any respect) or terminate any
Employee Plan except as otherwise expressly permitted or required in this
Agreement, or establish, adopt or enter into any other employee benefit plan or
arrangement that would be considered an Employee Plan if it were in existence on
the date of this Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
6.4   Reasonable Efforts.  Subject to the terms and conditions of this
Agreement, each of Sellers, on one hand, and Buyer, on the other hand, agrees
for the benefit of the other to use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable consistent with applicable law to assure that all
conditions to Closing set forth in Articles VII and VIII of this Agreement, as
applicable, are satisfied as expeditiously as possible.  Without limiting the
generality of the foregoing, no later than five days after the date of this
Agreement, each of Ameron and Buyer shall use its commercially reasonable
efforts upon reasonable written notice from the other party to provide such
other party with any information within its possession or control reasonably
necessary for such other party to make its required filings under the HSR
Act.  Each of the Sellers and Buyer, or in the event that Ameron is the sole
“ultimate parent entity” of the Company as such term is defined in the HSR
Act, Ameron and Buyer, shall as promptly as practicable (and in no event later
than ten days after receiving from the other party the information requested
under the previous sentence) make all filings under the HSR Act required to
consummate the transactions contemplated hereby.  Between the date of this
Agreement and the Closing Date, each Seller and Buyer will, and each Seller will
Cause the Company to, reasonably cooperate with each other with respect to all
such filings.
 
6.5   Notice of Breach; Cure.
 
(a)  If a party breaches a representation or warranty in Articles IV or V, or a
covenant in Article VI, it shall promptly upon discovery of the breach notify
the other parties and state whether the breach is wholly or substantially
curable.
 
(b)  If the breaching party has notified the other parties that any breach
referenced in Section 6.5(a) is wholly or substantially curable, the breaching
party shall promptly commence reasonable efforts to cure.  If any party
otherwise has a right to terminate this Agreement as a result of such curable
breach under Section 10.1(a)(iv), that right may not be exercised except as
permitted by Section 6.5(c).
 
(c)  If the breach is not curable, or is not substantially or fully cured within
30 days after receipt of the notice referenced in Section 6.5(a), and if a party
has a right to terminate this Agreement as a result of such breach under
Section 10.1(a)(iv), it must exercise that right within ten days after receipt
of notice of a breach which is not curable or within five days after 30 days
have been allowed for cure and cure or substantial cure has not occurred.
 
(d)  If either party has a right to terminate this Agreement as a result of any
such breach under Section 10.1(a)(iv) or a party has such a right but fails to
exercise it within the time allowed above, provided the breaching party has made
reasonable efforts to cure as provided above, then the breached representation,
warranty or covenant shall be deemed amended so as to waive all claims related
to the breach and its consequences.
 
6.6   Termination of 401(k) Plan.  Sellers shall deliver to Buyer an action
taken by the Company’s Board of Directors providing for the termination of the
Company’s 401(k) plan, effective not later than immediately prior to the
Closing.
 
6.7   Definition of “Cause the Company”.  As used in this Agreement with respect
to each Seller, the term “Cause the Company” shall mean the exercise of voting
rights (to the extent the applicable action requires a vote) and of rights of
board representation with respect to the Company by such Seller to direct (or
attempt to direct) the Company and its management to take, or not take, the
applicable action.
 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE VII
CONDITIONS TO SELLERS’ OBLIGATIONS
 
The obligations of each Seller to consummate the transactions provided for
hereby are subject, in the discretion of such Seller, to the satisfaction, on or
prior to the Closing Date, of each of the following conditions applicable to
such Seller, provided, that each Seller shall have the right to waive any such
condition, and the parties hereto agree that the Closing constitutes a waiver by
such Seller of any such condition and of any claim or right relating to the
subject matter of any such condition.
 
7.1   Representations, Warranties and Covenants.  All representations and
warranties of Buyer contained in this Agreement, disregarding all qualifications
relating to materiality, material adverse effect or words of similar import,
shall be true and correct in all material respects at and as of the Closing Date
(except as and to the extent that the facts and conditions upon which such
representations and warranties are based are expressly required or permitted to
be changed by the terms of this Agreement, and except for those that expressly
relate to a particular date, which shall be true and correct in all material
respects as of such date).  Buyer shall have performed in all material respects
all agreements and covenants required hereby to be performed by it prior to or
at the Closing Date.
 
7.2   Governmental Consents.  All applicable waiting periods under the HSR Act
shall have expired or otherwise been terminated and there shall have been
received all other requisite authorizations, consents and approvals of
governments and Governmental Entities (if any).
 
7.3   No Governmental Proceedings or Litigation.  No action, suit or proceeding
before any court or governmental body shall have been instituted (and be
pending) by any governmental authority to restrain or prohibit this Agreement or
the consummation of the transactions contemplated hereby.  No preliminary or
permanent injunction or other order issued by any federal or state court of
competent jurisdiction preventing consummation of the transactions contemplated
hereby shall be in effect.
 
7.4   Certificates.  Buyer will furnish each Seller with a certificate to
evidence compliance with the conditions set forth in this Article VII as may be
reasonably requested by such Seller.  Each Seller shall have received a
certificate executed by the Chief Executive Officer and Chief Financial Officer
of the Company affirming the accuracy in all material respects of the
representations and warranties contained in Article IV as to the Company, and
the performance of the covenants in Article VI as to the Company, at and as of
the Closing Date.
 
7.5   Deliveries.  Each of the deliveries described in Sections 3.2(f), (n), (o)
and (p) to be delivered by Buyer shall have been delivered.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
CONDITIONS TO BUYER’S OBLIGATIONS
 
The obligations of Buyer to consummate the transactions provided for hereby are
subject, in the discretion of Buyer, to the satisfaction, on or prior to the
Closing Date, of each of the following conditions, provided, that Buyer shall
have the right to waive any such condition, and the parties hereto agree that
the Closing constitutes a waiver by Buyer of any such condition and of any claim
or right relating to the subject matter of any such condition.
 
8.1   Representations, Warranties and Covenants.  All representations and
warranties of each Seller contained in Article IV (other than Sections 4.1(c)
and 4.4), disregarding all qualifications relating to materiality, Material
Adverse Effect or words of similar import, shall be true and correct at and as
of the Closing Date (except as and to the extent that the facts and conditions
upon which such representations and warranties are based are expressly required
or permitted to be changed by the terms of this Agreement and except for those
that expressly relate to a particular date, which shall be true and correct as
of such date), with only such exceptions as have not had, individually or in the
aggregate, a Material Adverse Effect.  All representations and warranties of
each Seller contained in Sections 4.1(c) and 4.4 of this Agreement, disregarding
all qualifications relating to materiality, Material Adverse Effect or words of
similar import, shall be true and correct in all material respects at and as of
the Closing Date (except as and to the extent that the facts and conditions upon
which such representations and warranties are based are expressly required or
permitted to be changed by the terms of this Agreement and except for those that
expressly relate to a particular date, which shall be true and correct in all
material respects as of such date).  Each Seller shall have performed in all
material respects all agreements and covenants required hereby to be performed
by it prior to or at the Closing Date.
 
8.2   Governmental Consents.  All applicable waiting periods under the HSR Act
shall have expired or otherwise been terminated and there shall have been
received all other requisite authorizations, consents and approvals of
governments and governmental agencies (if any).
 
8.3   No Governmental Proceedings or Litigation.  No action, suit or proceeding
before any court or by any governmental body shall have been instituted (and be
pending) by any governmental authority to restrain or prohibit this Agreement or
the consummation of the transactions contemplated hereby.  No preliminary or
permanent injunction or other order issued by any federal or state court of
competent jurisdiction preventing consummation of the transactions contemplated
hereby shall be in effect.
 
8.4   Certificates.  Each Seller will furnish Buyer with a certificate to
evidence compliance with Section 8.1 with respect to such Seller and compliance
with each of the other conditions set forth in this Article VIII as may be
reasonably requested by Buyer.  Buyer shall have received a certificate executed
by the Chief Executive Officer and Chief Financial Officer of the Company
affirming the accuracy in all material respects of the representations and
warranties contained in Article IV as to the Company, and the performance of the
covenants in Article VI as to the Company, at and as of the Closing Date.
 
8.5   Deliveries.  Each of the deliveries described in Sections 3.2(a), (b), (c)
and (f) to be delivered by Sellers shall have been delivered.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE IX
ACTIONS BY PARTIES AFTER THE CLOSING
 
9.1   Books and Records.  Buyer agrees that it will use all reasonable efforts
to cause the Company to cooperate with and make available to each Seller, during
normal business hours, all Books and Records, information and employees (without
substantial disruption of employment) retained and remaining in existence after
the Closing Date which are necessary or useful to such Seller in connection with
any litigation, investigation, Tax Claim or any other matter requiring any such
Books and Records, information or employees for any reasonable business purpose
related to their involvement with the Company or the transactions contemplated
hereby, for a period reasonably necessary after the Closing Date to comply with
such Seller’s obligations under contracts, at law, or with respect to
taxes.  Without limiting the generality of the foregoing, Buyer shall use all
reasonable efforts to cause the Company to retain, until the applicable statutes
of limitations (including any extensions) have expired, copies of all Returns,
supporting work schedules, and other records or information that may be relevant
to such Returns for all Tax periods or portions thereof ending before or
including the Closing Date and shall not destroy or otherwise dispose of any
such records without first providing each Seller with a reasonable opportunity
to review and copy the same.  The Seller requesting such access shall bear all
of the out-of-pocket costs and expenses (including without limitation,
attorneys’ fees, but excluding reimbursement for salaries, wages, and employee
benefits) reasonably incurred in connection with providing such Books and
Records, information or employees.
 
9.2   Survival of Representations, etc.
 
  The representations and warranties of each Seller and Buyer shall terminate
and expire on the eighteen-month anniversary of the Closing Date and thereafter
no claim may be asserted on account of an alleged breach thereof; provided,
however, that (a) the representations and warranties contained in
Sections 4.1(c) and 4.18 shall survive until the 30 days after the expiration of
the applicable statute of limitations and (b) the representations and warranties
contained in Sections 4.17 and 4.20 shall survive until the three year
anniversary of the Closing Date.  After the Closing, absent fraud the
indemnification provided for in this Article IX shall be the exclusive remedy
for any misrepresentation or breach of warranty contained in Articles IV and V
or breach of a covenant contained in Article VI of this Agreement but shall not
limit any party’s right to seek an injunction, a declaratory judgment or
specific performance.
 
9.3   Indemnification.
 
(a)  By Sellers.  Subject to and as provided herein and in Section 9.3(d), after
the Closing, each Seller shall indemnify and hold harmless Buyer from and
against any and all costs, losses, liabilities, damages, lawsuits, deficiencies,
claims and expenses, including without limitation, interest, penalties and
reasonable attorneys’ fees (collectively, “Damages”), incurred by Buyer in
connection with or arising out of or resulting from (i) any breach by such
Seller of (A) any representation or warranty of such Seller contained in
Article IV or (B) any Closing certificate delivered by such Seller pursuant to
Section 8.4 or (ii) any covenant of such Seller contained in Article VI, which,
in the case of (i) and (ii) above, would not have been incurred if any such
breached representation, warranty or Closing certificate had been true, or any
such breached covenant had been performed, as of the Closing Date.
 
 
32

--------------------------------------------------------------------------------

 
 
Subject to and as provided herein and in Section 9.3(d), after the Closing,
Sellers shall indemnify and hold harmless Buyer from and against 50% of any and
all Damages incurred by Buyer in connection with or arising out of or resulting
from the matter identified in Item 4 of Schedule 4.14.
 
The calculation of the amount of Damages or any indemnification obligation
pursuant to Section 9.6(b) shall take into account and be reduced by (A) any
reduction in the Tax liability of Buyer or its Affiliates (“Tax Benefit”) as a
result of any Damage or amount that is subject to indemnification hereunder and
(B) applicable insurance to the extent actually recovered.  Buyer and Seller
shall cooperate in good faith, and shall provide each other the information
necessary, to determine the amount of any Tax Benefit.  Buyer shall not be
entitled to indemnification to the extent Damages were included in the
calculation of Closing Working Capital.
 
For purposes of calculating Damages, the reserves and accruals on the Closing
Balance Sheet shall only be applied to matters relating to the period prior to
the Closing Date which otherwise may constitute or result in Damages.  Subject
to this Section 9.3(a) and Section 9.3(d), no indemnifiable Damages shall be
owed under this Agreement until applicable reserves or accruals have been
exhausted, and then only to the extent (without duplication) that such Damages,
in the aggregate, exceed the amount of such reserves and accruals and any amount
which may be available under Section 9.3(d)(i) with respect to such Damages
(which shall not be diminished as a result of the application of any such
reserve or accrual), but subject to the limit of Section 9.3(d)(ii).  Only
reasonable out-of-pocket expenses and charges (and not internal expenses and
allocations, such as charges for management time and general and administrative
expense allocations, which shall not be indemnified) shall be charged against
such reserves.
 
Notwithstanding the foregoing, no Seller shall have any obligation to indemnify
Buyer unless a reasonably detailed claim in writing specifying the nature of the
breach or claim is received by such Seller from Buyer prior to the
eighteen-month anniversary of the Closing Date (except (x) in the case of a
breach of Sections 4.1(c) and 4.18, as to which the period shall be the
applicable statute of limitations plus 30 days and (y) in the case of a breach
of Sections 4.17 and 4.20, as to which the period shall be the three year
anniversary of the Closing Date).
 
(b)  By Buyer.  Subject to and as provided herein and in Section 9.3(d), after
the Closing Buyer shall indemnify and hold harmless each Seller from and against
any and all Damages incurred by such Seller in connection with or arising out of
or resulting from (i) any breach of any representation or warranty contained in
Article V or the Closing certificate delivered by Buyer pursuant to Section 7.4,
or (ii) any covenant of Buyer contained in Article VI which, in the case of (i)
and (ii) above, would not have been incurred if any such breached
representation, warranty or Closing certificate had been true, or any such
breached covenant had been performed, as of the Closing Date.  The calculation
of the amount of Damages shall take into account and be reduced by applicable
insurance to the extent recovered.  Notwithstanding the foregoing, Buyer shall
not be obligated to indemnify such Seller unless a reasonably detailed claim in
writing specifying the nature of the breach or claim is received from such
Seller by Buyer prior to the eighteen-month anniversary of the Closing Date.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)  Procedures Relating to Indemnification.  In order for a party to be
entitled to any indemnification under this Agreement in respect of a claim or
demand made by any third party (a “Claim”) against that party or the Company
(the “Indemnified Party”), such Indemnified Party must notify the indemnifying
party or parties of the Claim reasonably promptly after receipt of notice of the
Claim, provided, however, that failure to give such notification shall not
affect the indemnification provided under this Agreement except to the extent
the indemnifying party or parties shall have been actually prejudiced as a
result of such failure (except that the indemnifying party or parties shall not
be liable for any expenses incurred during the period in which the Indemnified
Party failed to give such notice).  After such notice, the indemnifying party or
parties shall be entitled, if it or they so elects, to take control of the
defense and investigation of such Claim and to employ and engage attorneys of
its or their own choice who are reasonably satisfactory to the Indemnified Party
to handle and defend the same, at the indemnifying party’s or parties’ risk and
expense; provided, that (i) if two or more Sellers are the indemnifying parties
for the same Claim, then such Sellers may jointly make such election or one or
more of such Sellers may authorize another Seller that is an indemnifying party
to make such election and (ii) if such Claim involves a permanent injunction or
any customer or supplier of the Company and would be reasonably expected to have
a Material Adverse Effect if successful, then no Seller shall be permitted to so
take control of such defense or investigation but may, at its own cost,
participate in the investigation, trial and defense of such Claim and any appeal
arising therefrom.  The Indemnified Party shall cooperate in all reasonable
respects with the indemnifying party or parties and such attorneys in the
investigation, trial and defense of such Claim and any appeal arising therefrom,
provided, however, that the Indemnified Party may, at its own cost, participate
in the investigation, trial and defense of such Claim and any appeal arising
therefrom.  If the indemnifying party or parties shall assume the defense with
counsel reasonably satisfactory to the Indemnified Party, the indemnifying party
or parties shall not be liable for any legal expenses subsequently incurred by
the Indemnified Party.  The indemnifying party or parties shall be liable for
the fees and expenses of counsel employed by the Indemnified Party for any
period during which the indemnifying party or parties has failed to assume the
defense thereof (other than during the period prior to the time the Indemnified
Party shall have given notice of the Claim as provided above).  If the
indemnifying party or parties shall have assumed the defense of a Claim, the
Indemnified Party shall agree to any settlement, compromise or discharge of a
Claim which the indemnifying party or parties may recommend and which by its
terms obligates the indemnifying party or parties to pay the full amount it is
obligated to pay under this Agreement in connection with such Claim, which
releases the Indemnified Party completely in connection with such Claim, and
which would not otherwise have a material adverse effect on the Indemnified
Party.  In no event may settlement of any indemnified matter hereunder be
effected without the prior written consent of the indemnifying party or parties,
which consent shall not be unreasonably withheld, and provided the settlement
releases the indemnifying party or parties completely in connection with such
Claim and would not have a material adverse effect on the indemnifying party or
parties (other than the effect of its obligation to make indemnification
payments).  Buyer shall cause the Company to perform its obligations as an
Indemnified Party under this Section 9.3(c).
 
 
34

--------------------------------------------------------------------------------

 
 
(d)  Limitations.  After the Closing:
 
(i)  (A) Except in the event of fraud, no Seller shall be liable to Buyer under
Section 9.3(a)(i) for any Damages (except for breaches of the representations
and warranties contained in Sections 4.1(c),  4.17 and 4.18), until (and then
only to the extent that) the aggregate amount otherwise due to Buyer from such
Seller under Section 9.3(a)(i) exceeds on a cumulative basis 0.5% of the portion
of the Purchase Price paid to such Seller, and then only to the extent of such
excess; and (B) Buyer shall not be liable to any Seller under Section 9.3(b)(i)
for any Damages, until (and then only to the extent that) the aggregate amount
otherwise due to such Seller from Buyer exceeds on a cumulative basis 0.5% of
the portion of the aggregate Purchase Price paid to such Seller, and then only
to the extent of such excess; and
 
(ii)  No Seller shall be responsible for the breach by any other Seller of such
other Seller’s representations and warranties in Article IV.  Subject to the
preceding sentence, with respect to any Damages for which two or more Sellers
are required to indemnify Buyer hereunder, no such Seller shall be individually
liable for more than its proportional share of such Damages based on the
relative ownership percentages of such indemnifying Sellers set forth on Exhibit
A hereto.  Except for breaches of Sections 4.1(c), 4.17, 4.18 and 4.20, in no
event shall the aggregate Damages payable under Sections 9.3(a)(i) and
9.3(a)(ii) by Sellers exceed 10% of the Purchase Price; provided, however, that,
except for breaches of Section 4.1(c), in no event shall the aggregate Damages
payable under Sections 9.3(a)(i), 9.3(a)(ii) and 9.6(b) by Sellers (including
for breaches of Sections 4.17, 4.18 and 4.20 and as set forth in Section 9.6(b))
exceed 25% of the Purchase Price.  In no event shall the aggregate Damages
payable under the second paragraph of Section 9.3(a) by Sellers exceed
$1,000,000.  In no event shall the aggregate Damages payable under this
Agreement by Buyer exceed 10% of the Purchase Price.
 
(iii)  Although a party may be entitled to make a claim for indemnification
pursuant to one or more provisions of this Article IX, no party shall be
entitled to be indemnified more than once under this Agreement for the same
claim or the same Damages.
 
(e)  Waiver.  With regard to this Section 9.3, the parties acknowledge that they
have read and are familiar with, and hereby waive the benefit of, the provisions
of California Civil Code Section 1542, which is set forth below:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 
(f)  Any payments made to any party pursuant to this Article IX shall constitute
an adjustment of the Purchase Price of the Shares for Tax purposes and shall be
treated as such by Buyer and Sellers on their Returns to the extent permitted by
law.
 
(g)  In the event a Seller is required to make a payment to Buyer pursuant to
the terms of Section 2.2(e)(i) or this Section 9.3, such payment shall be
satisfied first, with a withdrawal from such Seller’s sub-account in the Escrow
Account, and second, only after the funds in such sub-account have been
exhausted, by such Seller directly.  For the avoidance of doubt, each Seller’s
sub-account in the Escrow Account shall contain the amount contributed by such
Seller to the Escrow Account pursuant to this Agreement, and such Seller’s
sub-account shall be used solely to satisfy payments payable by such
Seller pursuant to Section 2.2(e)(i) or this Section 9.3.
 
 
35

--------------------------------------------------------------------------------

 
 
(h)  The right to indemnification or the payment of Damages of Buyer or any
Indemnified Party or other remedies based on any representation, warranty,
covenant or obligation of Sellers permitted pursuant to this Agreement shall not
be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, with respect to the
accuracy or inaccuracy of or compliance with any such representation, warranty,
covenant or obligation; provided, however, that (i) if Buyer notifies Sellers in
writing prior to Closing of any inaccuracy, breach or non-compliance of or with
any representation, warranty, covenant or obligation of a Seller under this
Agreement, or if a Seller notifies Buyer in writing prior to Closing of any
inaccuracy, breach or non-compliance of or with any representation, warranty,
covenant or obligation of such Seller under this Agreement, and (ii) Buyer has
the right to terminate this Agreement as a result of such inaccuracy, breach or
non-compliance but fails to exercise such right in accordance with this
Agreement, then the applicable representation, warranty, covenant or obligation
shall be deemed amended so as to waive all claims related to the inaccuracy or
breach and its consequences.
 
9.4   Insurance.  So long as indemnification is being or may be sought under
this Article IX, Buyer shall use all reasonable efforts to cause the Company to
cause its properties, assets and business to be insured at least to the extent
it was insured at the Closing Date.  Buyer agrees to use all reasonable efforts
to cause the Company to make and pursue claims for coverage under applicable
insurance policies (whether in force before or after the Closing).
 
9.5   Further Assurances.  From and after the Closing Date, Buyer and Sellers
agree to execute and deliver all further instruments, documents and agreements,
and take all further action, that may be reasonably necessary or desirable in
order to effect the transfer of the Shares and other actions contemplated by
this Agreement.
 
9.6   Tax Matters.  After the Closing:
 
(a)  Filing of Tax Returns.
 
(i)  Sellers shall prepare or cause to be prepared, at their own expense, the
federal and California income Tax Returns for the Pre-Closing Tax Period that
ends on the Closing Date (the “Final Pre-Closing Returns”).  The Final
Pre-Closing Returns shall be prepared consistent with the Company’s past
practice, except as otherwise required by applicable law.  At least 20 days
prior to the due date for any such Final Pre-Closing Return, Sellers shall
submit a copy of each such Final Pre-Closing Return to Buyer for its review,
comment and approval, which approval shall not be unreasonably withheld, delayed
or conditioned.  Sellers shall make such changes as reasonably requested by
Buyer.
 
 
36

--------------------------------------------------------------------------------

 
 
(ii)  Sellers shall deliver a copy of each such Final Pre-Closing Return to
Buyer at least five days prior to the due date of such Return (including
extensions), and Buyer shall execute and timely file (or cause to be timely
filed) such Final Pre-Closing Return with the appropriate Tax authority and pay
all Taxes shown as due thereon.
 
(iii)  Buyer shall promptly (but in no event later than 90 days following the
Closing Date) cause the Company to prepare and provide to Sellers a package of
Tax information materials, which shall be completed in accordance with the past
practice of the Company as to providing the information, schedules and work
papers and as to the method of computation of taxable income or other relevant
measure of income of the Company in order to enable Sellers to prepare the Final
Pre-Closing Returns.
 
(iv)  Except as otherwise provided in this Section 9.6(a), Buyer shall prepare
and file, or cause to be prepared and filed, at its own expense, all Returns
required to be filed by the Company after the Closing Date with respect to any
Pre-Closing Tax Period or Straddle Tax Period.  Such Returns shall be prepared
consistent with the Company’s past practice, except as otherwise required by
applicable law.  At least 20 days prior to filing any such Return, Buyer shall
submit a copy of such Return to each Seller for review, comment and approval,
which approval shall not be unreasonably withheld or delayed.  Buyer shall make
such changes as reasonably requested by any Seller.
 
(v)  Buyer and Sellers shall act in good faith to resolve any dispute with
respect to any Tax Claim or Return described in this Section 9.6.  If Buyer and
Sellers cannot resolve any disputed item, the item in question shall be resolved
by the Independent Auditors, as promptly as practicable, whose determination
shall be final and conclusive for purposes of this Section 9.6.  The fees and
expenses of the Independent Auditors shall be borne by Buyer and Sellers in
inverse proportion to the amount of disputed items determined in their
favor.  As among Sellers, amounts charged to Sellers shall be allocated in the
proportion in which they own the Shares as set forth on Exhibit A hereto.
 
(b)  Each Seller, severally and not jointly based on the relative ownership
percentages of such indemnifying Sellers set forth on Exhibit A hereto, shall
indemnify the Company, Buyer and each Affiliate of Buyer and hold them harmless
from and against (i) all Taxes of the Company for all Pre-Closing Tax Periods,
(ii) Taxes of any member of an affiliated, consolidated, combined or unitary
group of which the Company is or was a member on or before the Closing Date,
including Taxes for which the Company may be liable under Treasury Regulation
Section 1.1502-6(a) or any similar provision of state, local or foreign law, and
(iii) any and all taxes of any other Person imposed on the Company as a
transferee or successor, by contract, or pursuant to any law, rule or
regulation, which Taxes are payable with respect to Pre-Closing Tax Periods,
except, in each case, to the extent such Taxes were reflected in the final
determination of Closing Working Capital pursuant to Section 2.2(a) (such
amounts described in (i), (ii) and (iii), the “Indemnified Taxes”); provided,
however, that Indemnified Taxes shall not include any liability for Taxes
resulting from actions taken or elections made by Buyer or its Affiliates
(including the Company) after the Closing that are not contemplated by this
Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)  Sellers shall be entitled to any net refunds or credits of or against any
Indemnified Taxes except to the extent such refund or credit arises as the
result of a carryback of a loss or other Tax benefit from a period beginning
after the Closing Date or was taken into account in the final determination of
Closing Working Capital pursuant to Section 2.2(a).  Such refunds shall be
allocated among Sellers in the proportion to which they own the Shares as set
forth on Exhibit A hereto.  Buyer shall be entitled to any other refunds or
credits of or against any Taxes.
 
(d)  Buyer and its Affiliates (including the Company) shall not amend any Tax
Returns of the Company for any Pre-Closing Tax Period without the prior written
consent of each Seller, which approval shall not be unreasonably withheld or
delayed.
 
(e)  Buyer and its Affiliates (including the Company) shall not agree to the
waiver or any extension of the statute of limitations relating to any
Pre-Closing Tax Period without the consent of each Seller, which consent shall
not be unreasonably withheld or delayed.
 
(f)  Audits.
 
(i)  Sellers shall have control of the conduct of all audits, suits, actions or
proceedings (collectively, a “Tax Claims”), including any settlement or
compromise thereof, related to any Final Pre-Closing Returns and all other
federal and California income Tax Returns for all other Pre-Closing Tax Periods;
provided, however, that (A) Sellers shall permit Buyer, at its own expense, to
participate in the conduct of any such Tax Claim; (B) Sellers shall keep Buyer
reasonably informed of the progress of such Tax Claim and (C) Sellers shall not
effect any settlement or compromise of such Tax Claim without obtaining Buyer’s
prior written consent thereto, which shall not be unreasonably withheld or
delayed.
 
(ii)  Except as otherwise provided in this Section 9.6(f), Buyer shall have
control of the conduct of all Tax Claims related to the Company, including any
settlement or compromise thereof, provided, however, that (A) Buyer shall permit
each Seller to participate, at its own expense, in the conduct of any Tax Claim
relating solely to a Pre-Closing Tax Period or Straddle Tax Period (to the
extent such Tax Claim involves Taxes attributable to the Pre-Closing Tax Period
or for which Sellers may have an indemnification obligation pursuant to Section
9.3(a) or Section 9.6(b) of this Agreement); (B) Buyer shall keep each Seller
reasonably informed of the progress of such Tax Claim and (C) Buyer shall not
effect any settlement or compromise of such Tax Claim with respect to which any
Seller is liable or entitled to payment without obtaining each Seller’s prior
written consent thereto, which shall not be unreasonably withheld or delayed.
 
(g)  The parties shall ensure that the transactions contemplated hereby are
structured in a manner that causes the Tax year of the Company to end as of the
Closing Date for all federal income Tax purposes.
 
(h)  To the extent any provision of this Section 9.6 is inconsistent with other
provisions of Article IX, this Section 9.6 shall control.
 
 
38

--------------------------------------------------------------------------------

 
 
9.7   Tax-Qualified Plans.  Each employee of the Company who remains an employee
of Buyer or its Affiliates following the Closing and who satisfies the
eligibility requirements of Buyer’s 401(k) plan shall become eligible to
participate in Buyer’s 401(k) plan on the Closing Date and shall be credited
with eligibility service and vesting service for all periods of service with the
Company and Ameron to the extent so credited with such service under the
Company’s 401(k) plan.  Buyer and the Company, respectively, shall take all
necessary action to amend Buyer’s 401(k) plan and the Company’s 401(k) plan, as
necessary, to provide that any such employee with an outstanding loan under the
Company’s 401(k) plan shall be entitled to have such loan distributed in-kind
and rolled over into the Buyer’s 401(k) plan and Buyer shall thereafter maintain
such loan under Buyer’s 401(k) plan.  During the period commencing on the
Closing Date and ending at the time of the distribution of such loans, such
loans shall continue to be maintained under the Company’s 401(k) plan and Buyer
shall make payroll deductions in respect of required payments under any such
loan and remit such amounts to the Company’s 401(k) plan as payments on such
loan in accordance with the terms and conditions of the Company’s 401(k) plan
and the procedures and requirements applicable thereunder.  During such period,
provided that the participant continues to make all required installment
payments with respect to such loan, such loan shall not be placed in default,
and Buyer and the Company shall take all necessary action to cause such loan not
to be placed in default.
 
ARTICLE X
MISCELLANEOUS
 
10.1   Termination.
 
(a)  Anything herein to the contrary notwithstanding, this Agreement may be
terminated and the transactions contemplated hereby abandoned at any time prior
to the Closing, in each case by notice to the other parties,
 
(i)  by mutual consent of the parties,
 
(ii)  by any Seller if the Closing shall not have occurred on or before the
Cut-Off Date, by reason of the failure of any condition precedent in Article VII
(unless the failure results from such Seller’s breaching in a material respect
any representation, warranty or covenant in this Agreement), or
 
(iii)  by Buyer if the Closing shall not have occurred on or before the Cut-Off
Date, by reason of the failure of any condition precedent in Article VIII
(unless the failure results from Buyer breaching in a material respect any
representation, warranty or covenant in this Agreement), or
 
(iv)  by Buyer if Sellers (or any of them), or by any Seller if Buyer, has
breached in any material respect any representation, warranty or covenant in
this Agreement and such breach has not been substantially cured within 15 days
of receipt of written notice of such breach from Buyer or a Seller, as
applicable; provided, however, that in the event that notice of such breach is
given by the breaching party pursuant to Section 6.5(a), then the right to
terminate this Agreement under this Section 10.1(a)(iv) must be exercised in
accordance with the time period set forth in Section 6.5(c).
 
 
39

--------------------------------------------------------------------------------

 
 
(b)  In the event that as of the Cut-Off Date a condition precedent to the
obligations of either party is not satisfied, nothing contained herein shall be
deemed to require such other party to terminate this Agreement, and such other
party may waive such condition precedent and proceed with the Closing.
 
(c)  Subject to Section 10.1(d), in the event of the termination of this
Agreement by either a Seller or Buyer as above provided, neither Sellers, on the
one hand, nor Buyer, on the other, shall have any liability under this Agreement
of any nature whatsoever (other than pursuant to Sections 10.7 and 10.10) to the
other, including any liability for Damages, unless the termination is pursuant
to clause 10.1(a)(iv) above, and any of Sellers, on the one hand, or Buyer, on
the other, is in default under its obligations under this Agreement as of the
date of such termination, in which event the party or parties in breach shall be
liable to the other party or parties for such breach.
 
(d)  If this Agreement is terminated by any Seller pursuant to
Section 10.1(a)(ii) or (iv) or by Buyer pursuant to Section 10.1(a)(iii) (other
than solely due to (i) the failure of the condition set forth in Section 8.1 or
(ii) the failure of the conditions set forth in Sections 8.1 and 8.4), then
Buyer shall promptly pay to each Seller its pro rata share (based on the
proportionate ownership percentages set forth on Exhibit A) of an aggregate
amount equal to $10,000,000 in immediately available funds, pursuant to
Section 10.3.  If this Agreement is terminated by either Buyer or Sellers or the
Closing does not occur for any reason, Buyer shall pay to each Seller its pro
rata share (based on the proportionate ownership percentages set forth on
Exhibit A) of an aggregate amount equal to 100% of the documented expenses (if
any) incurred by the Company or Sellers in connection with the extension of the
Baghouse Construction Permit (it being understood that none of Sellers or the
Company shall be required to incur any such expenses); and provided, that such
reimbursement obligation shall not exceed $100,000.
 
10.2   Assignment.  Neither this Agreement nor any of the rights or obligations
under this Agreement may be assigned by any party without the prior written
consent of the other parties.  Notwithstanding the foregoing, to the extent
required under the ABL Facility, Buyer’s rights under this Agreement (but not
its obligations, including, without limitation, Buyer’s obligation to deliver
the Purchase Price to Sellers in accordance with this Agreement) may be assigned
in whole or in part as collateral security to the lenders (or any agent on their
behalf) party to the ABL Facility or to any successors or assignees of the
lenders under the ABL Facility or any successor or replacement for the ABL
Facility; provided that each such assignee shall accept such rights subject to
the terms of this Agreement and Buyer shall provide written notice to each
Seller prior to the time such assignment is made.  Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
10.3   Notices; Transfer of Funds.  Unless otherwise provided herein, any
notice, request, instruction or other communication to be given or made under
this Agreement by any party shall be in writing and delivered personally or sent
by prepaid first class mail, electronic mail, overnight courier, or facsimile,
as follows:
 
 
40

--------------------------------------------------------------------------------

 
 
If to Sellers, addressed to:
 
Ameron International Corporation
245 South Los Robles Avenue
Pasadena, California 91101
Attention:   Chief Financial Officer
                     General Counsel
Fax:  (626) 683-4050
E-mail:  Gary_Wagner@ameron.com


Mitsui & Co. (U.S.A.), Inc.
200 Park Avenue
New York, New York 10166
Attention:   Shuichi Yoshida, Senior Vice President
Fax:  (212) 878-0992
E-mail:  Shui.Yoshida@mitsui.com


Tokyo Steel Manufacturing Co., Ltd.
4-2 Kasumigaseki 1-chome,
Daido Seimei Kasumigaseki Bldg.,
Chiyoda-ku, Tokyo 100-0013, Japan
Attention:   Eiji Sakabe, Managing Director
Fax:  011 (03) 3580-8837
E-mail:  sakabe@tokyosteel.co.jp


With a copy to:
 
Latham & Watkins
355 S. Grand Avenue
Los Angeles, California 90071-1560
Attention:   J. Scott Hodgkins, Esq.
Fax:  (213) 891-8763
E-mail:  Scott.Hodgkins@lw.com


If to Buyer, addressed to:
 
Gerdau Ameristeel US Inc.
4221 W. Boy Scout Boulevard, Suite 600
Tampa, Florida 33607
Attention:   Robert E. Lewis, Esq.
Fax:  (813) 207-2251
E-mail:  RLewis@GerdauAmeriSteel.com


 
41

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Smith, Gambrell & Russell, LLP
Suite 3100, Promenade II
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309-3592
Attention:   Arthur Jay Schwartz, Esq.
Fax:  (404) 685-6932
E-mail:  jschwartz@sgrlaw.com


or to such other place and with such other copies as any party may designate as
to itself by written notice to the others. All such notices and communications
shall be deemed to have been duly given: if delivered by hand, when personally
delivered; if mailed as aforesaid, four business days after being deposited in
the mail, postage prepaid; if by overnight courier with guaranteed delivery, the
next day; if transmitted by facsimile, when receipt is confirmed (electronically
or otherwise).
 
Payments to be made to a Seller or Buyer under this Agreement shall be made by
wire transfer of immediately available funds to an account designated by such
Seller or Buyer by written notice as provided herein.
 
10.4   Choice of Law; Consent to Service; Jurisdiction and Venue.
 
(a)  This Agreement shall be construed, interpreted and the rights of the
parties determined in accordance with the laws of the State of New York (without
reference to the choice of law provisions) except with respect to matters of law
concerning the internal corporate affairs of any corporate entity which is a
party to or the subject of this Agreement and as to those matters the law of the
jurisdiction under which the respective entity derives its powers shall govern.
 
(b)  Each of the parties hereto irrevocably consents to the service of any
process, pleading, notices or other papers by the mailing of copies thereof by
registered, certified or first class mail, postage prepaid, to such party at
such party’s address set forth herein, or by any other method provided or
permitted under New York law.
 
(c)  Each party irrevocably and unconditionally agrees and consents that any
suit, action or other legal proceeding arising out of or related to this
Agreement shall be brought and heard in the Borough of Manhattan, the City of
New York, or if it has or can acquire jurisdiction, the United States District
Court for the Southern District of New York (collectively, a “New York Court”),
and each party irrevocably consents to personal jurisdiction in any and all
tribunals in said locations.
 
(d)  To the extent that Buyer or any Seller has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement.  Each of the parties hereto: (i) waives and agrees not to plead or
make any objection to the venue of any action, suit or proceeding in respect of
this Agreement (a “Proceeding”) in a New York Court; (ii) waives and agrees not
to plead or make any claim that any Proceeding brought in a New York Court has
been brought in an improper or otherwise inconvenient forum; (iii) waives and
agrees not to plead or make any claim that a New York Court lacks personal
jurisdiction; and (iv) waives any right to remove any Proceeding to a federal
court except where such courts are vested with sole and exclusive jurisdiction.
 
 
42

--------------------------------------------------------------------------------

 
 
10.5   Entire Agreement; Amendments and Waivers.  This Agreement, together with
all exhibits and schedules hereto, and the Confidentiality Agreement, dated
March 15, 2010, with respect to the Company (the “Confidentiality Agreement”),
constitutes the entire agreement among the parties pertaining to the subject
matter of this Agreement and supersedes all prior agreements, understandings,
negotiations, disclosures, and discussions, whether oral or written, of the
parties.  Except as otherwise expressly provided herein, no supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision of this Agreement (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.
 
10.6   Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
10.7   Expenses.  Except as set forth below or as otherwise specified herein,
each party hereto shall pay its own legal, accounting, out-of-pocket and other
expenses incident to this Agreement and to any action taken by such party in
preparation for carrying this Agreement into effect; provided that the fee with
respect to the filing to be made under the HSR Act shall be paid one-half by
Sellers and one-half by Buyer.  In addition, except as otherwise set forth
herein, the amounts payable by Sellers under the terms of this Agreement shall
be borne among Sellers in the proportion in which they own Shares as set forth
on Exhibit A hereto or paid by the Company.  Buyer agrees that if there is a
Second Request as a result of Buyer’s proposed purchase of the Shares, upon
request Buyer will reimburse on a current, monthly basis Sellers and/or the
Company for the reasonable costs (including fees and expenses of attorneys and
advisors) actually incurred in responding to, preparing to respond to, or
incurred in preparations in anticipation of, such request.  Sellers shall
provide and shall use reasonable efforts to Cause the Company to provide
reasonable detail on a monthly basis for the reimbursement of such costs.
 
10.8   Invalidity.  In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.
 
10.9   Titles.  The titles, captions or headings of the Articles and
Sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.
 
 
43

--------------------------------------------------------------------------------

 
 
10.10   Confidential Information.  The parties acknowledge that the transaction
described herein is of a confidential nature and shall not be disclosed except
to consultants, advisors and Affiliates, or as required by law, until such time
as the parties make a public announcement regarding the transaction.  No party
shall issue any public statement or press release regarding the transactions
contemplated hereby without prior consultation with the other parties, except to
the extent required by law.
 
10.11   No Third-Party Beneficiaries.  No Person (other than parties to this
Agreement or their respective successors or permitted assigns) shall have or be
construed to have any legal or equitable right, remedy or claim under or in
respect of or by virtue of this Agreement or any provision herein contained
except that the Company shall have rights as provided in Section 10.7.
 
10.12   Matters Among Sellers.  All representations, warranties and agreements
of Tokyo, Mitsui and Ameron are several and not joint, and no Seller shall be
deemed to represent as to the incorporation, power, authority, ownership,
consents or any other matters regarding any other Seller, but only as to
itself.  Any action required or permitted to be taken by Sellers under this
Agreement, including any election, notice, amendment, waiver or consent from
Sellers, may be effected by any Seller acting on its own behalf, but shall not
bind the other Sellers.
 
10.13   Construction.  The parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any provision of
this Agreement.
 
10.14   Variation of Pronouns.  All pronouns and all variation thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity or identities of the antecedent Person or Persons may require.
 
10.15   Required Withholdings.  Any payments to be made by a party hereunder
shall be subject, if applicable, to any required withholding of any state or
federal taxes with respect to payments to non-United States entities, all such
withheld amounts shall be treated as delivered to Sellers hereunder.
 
(Signature Pages Follow)
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, by
their respective officers thereunto duly authorized, all as of the day and year
first above written.
 

 
SELLERS:
           
AMERON INTERNATIONAL
 
CORPORATION
                     
By:
 
/s/ James S. Marlen
     
Name:
James S. Marlen
     
Title:
President and CEO
                     
By:
 
/s/ James R. McLaughlin
     
Name:
James R. McLaughlin
     
Title:
Senior Vice President and Treasurer
                     
MITSUI & CO. (U.S.A.), INC.
                     
By:
 
/s/ Shuichi Yoshida
     
Name:
Shuichi Yoshida
     
Title:
Senior Vice President
                     
TOKYO STEEL
 
MANUFACTURING CO., LTD.
                     
By:
 
/s/ Eiji Sakabe
     
Name:
Eiji Sakabe
     
Title:
Managing Director
                     
BUYER:
           
GERDAU AMERISTEEL US INC.
                     
By:
 
/s/ Robert E. Lewis
     
Name:
Robert E. Lewis
     
Title:
Vice President, General Counsel and
       
Corporate Secretary

 
 
S-1
Signature Page to Stock Purchase Agreement